 
Exhibit 10.1
 
EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
 
 
STOCK PURCHASE AGREEMENT
 
Dated as of June 22, 2007
 
Among
 
JONES APPAREL GROUP, INC.,
 
JONES APPAREL GROUP HOLDINGS, INC.,
 
BARNEYS NEW YORK, INC.,
 
ISTITHMAR BENTLEY HOLDING CO.
 
And
 
ISTITHMAR BENTLEY ACQUISITION CO.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
ARTICLE I
Purchase and Sale of Shares; Closing



SECTION 1.01  Purchase and Sale of the Shares 1
SECTION 1.02.
Closing
2
SECTION 1.03.
Purchase Price Adjustment
3
SECTION 1.04.
Purchase Price Settlement
6
SECTION 1.05.
Withholding Taxes
7



ARTICLE II
Representations and Warranties Relating to the Company


SECTION 2.01.
Organization, Standing and Corporate Power
8
SECTION 2.02.
Subsidiaries
8
SECTION 2.03.
Capital Structure; Indebtedness
9
SECTION 2.04.
Authority; Noncontravention
10
SECTION 2.05.
Governmental Approvals
11
SECTION 2.06.
No Undisclosed Liabilities
11
SECTION 2.07.
Financial Statements
12
SECTION 2.08.
Absence of Certain Changes or Events
12
SECTION 2.09.
Litigation
13
SECTION 2.10.
Contracts
13
SECTION 2.11.
Compliance with Laws
14
SECTION 2.12.
Environmental Matters
15
SECTION 2.13.
Employees and Labor
15
SECTION 2.14.
Employee Benefit Plans
16
SECTION 2.15.
Tax Matters
19
SECTION 2.16.
Real Estate
20
SECTION 2.17.
Terminated Leases
22
SECTION 2.18.
Sufficiency of Assets; Shared Assets and Services
22
SECTION 2.19.
Insurance
23
SECTION 2.20.
Intellectual Property
23
SECTION 2.21.
Company Proprietary Credit Card
24
SECTION 2.22.
Transactions with Affiliates
25
SECTION 2.23.
Major Suppliers
25
SECTION 2.24.
Brokers and Other Advisors
25

 
 
i

--------------------------------------------------------------------------------


 
 
Table of Contents
(continued)
Page
 
ARTICLE III
Representations and Warranties Relating to Selling Parties and the Shares


SECTION 3.01.
Organization, Standing and Corporate Power
26
SECTION 3.02.
Authority; Noncontravention
26
SECTION 3.03.
Governmental Approvals
27
SECTION 3.04.
Litigation
27
SECTION 3.05.
Brokers and Other Advisors
28
SECTION 3.06.
The Shares
28



ARTICLE IV
Representations and Warranties of the Purchasing Parties


SECTION 4.01.
Organization, Standing and Corporate Power
28
SECTION 4.02.
Authority; Noncontravention
28
SECTION 4.03.
Governmental Approvals
30
SECTION 4.04.
Litigation
30
SECTION 4.05.
Sufficient Funds
31
SECTION 4.06.
Guarantees
31
SECTION 4.07.
Brokers and Other Advisors
31
SECTION 4.08.
No Additional Representations
32
SECTION 4.09.
No Distribution
32
SECTION 4.10.
Withholding
32



ARTICLE V
Covenants


SECTION 5.01.
Conduct of Business.
32
SECTION 5.02.
Resignations
36
SECTION 5.03.
Support Services
37
SECTION 5.04.
Financing
37
SECTION 5.05.
Access to Information; Confidentiality
39
SECTION 5.06.
Reasonable Best Efforts
40
SECTION 5.07.
Public Announcements
41
SECTION 5.08.
Employee Matters
41

 
 
ii

--------------------------------------------------------------------------------


 
 
Table of Contents
(continued)
Page
 
SECTION 5.09.
Letters of Credit and Hedging Contracts
43
SECTION 5.10.
Release of Lease Guarantees
43
SECTION 5.11.
Further Assurances
44
SECTION 5.12.
Intercompany Arrangements
44
SECTION 5.13.
No Solicitation
44
SECTION 5.14.
Lease Estoppel
46



ARTICLE VI
Tax Matters


SECTION 6.01.
Tax Indemnification
46
SECTION 6.02.
Apportionment of Taxes
47
SECTION 6.03.
Tax Returns
48
SECTION 6.04.
Survival
48
SECTION 6.05.
Contest
48
SECTION 6.06.
Cooperation on Tax Matters
49
SECTION 6.07.
Tax Effect of Indemnification Payments
50



ARTICLE VII
Conditions Precedent


SECTION 7.01.
Conditions to Each Party’s Obligation to Effect the Acquisition
50
SECTION 7.02.
Conditions to Obligations of the Purchasing Parties
50
SECTION 7.03.
Conditions to Obligation of the Selling Parties and the Company
51
SECTION 7.04.
Frustration of Closing Conditions
52



 
ARTICLE VIII
Termination, Amendment and Waiver


SECTION 8.01.
Termination
52
SECTION 8.02.
Effect of Termination
54
SECTION 8.03.
Amendment
54
SECTION 8.04.
Extension; Waiver
54
SECTION 8.05.
Fees and Expenses
54
SECTION 8.06.
Maximum Recovery
55

 
 
iii

--------------------------------------------------------------------------------


 
 
Table of Contents
(continued)
Page
 
ARTICLE IX
Survival and Indemnification


SECTION 9.01.
Survival of Representations, Warranties and Covenants
56
SECTION 9.02.
Indemnification by Seller Parent and Seller
56
SECTION 9.03.
Indemnification by the Purchasing Parties
58
SECTION 9.04.
Notice of Claim; Defense
59
SECTION 9.05.
Potential Contributors
60
SECTION 9.06.
Mitigation
61
SECTION 9.07.
Survival of Indemnity
61
SECTION 9.08.
No Duplication; Exclusive Remedy
61



ARTICLE X
General Provisions


SECTION 10.01.
Notices
61
SECTION 10.02.
Definitions
63
SECTION 10.03.
Interpretation
64
SECTION 10.04.
Counterparts
64
SECTION 10.05.
Entire Agreement; No Third-Party Beneficiaries
64
SECTION 10.06.
Governing Law
64
SECTION 10.07.
Assignment
65
SECTION 10.08.
Jurisdiction; Waiver of Jury Trial
65
SECTION 10.09.
Specific Performance
65
SECTION 10.10.
Obligations of Seller Parent
66
SECTION 10.11.
Severability
67



 
iv

--------------------------------------------------------------------------------



 
Table of Defined Terms


2004 Audited Financial Statements
12
2005 Audited Financial Statements
12
2006 Audited Financial Statements
12
Accounting Firm
5
Acquisition
2
Actual Capital Expenditures
4
Affected Employees
41
Affiliate
63
Affiliated Group
19
Agreement
1
Alternative Financing
39
Alternative Transaction
45
Audited Financial Statements
12
Base Purchase Price
2
business day
63
CapEx Plan
4
CBAs
15
Claim Notice
59
Closing
2
Closing Date
2
Code
3
Company
1
Company By-laws
8
Company Certificate
8
Company Common Stock
1
Company Disclosure Letter
7
Company Facility
21
Company Leased Real Property
21
Company Leased Real Property Permits
22
Company Leases
21
Company Plans
16
Company Severance Plans
17
Confidentiality Agreement
40
Contest
48
Contract
11
Current Assets
3
Current Liabilities
4
Debt Financing
31
Direct Claim
59
Effect
8
Employee
15
Employment Agreement
1
Environmental Laws
15
Equity Financing
31

 
 
v

--------------------------------------------------------------------------------



 
Table of Defined Terms
(continued)
Page
 
Equity Funding Letter
31
ERISA
16
Estimated Actual Capital Expenditures
3
Estimated Closing Net Working Capital
3
Estimated Closing Statement
3
Excess Amount   5
Exchange Act
12
Final Actual Capital Expenditures
5
Final Adjustment
7
Final Closing Net Working Capital
5
Final Closing Statement
5
Financial Statements
12
Financing
31
Financing Commitments
31
Financing Modification Requirements
38
GAAP
3
Governmental Authority
11
Guarantee
31
HSR Act
11
Indebtedness
10
Indemnified Party
59
Indemnifying Party
59
Initial Payment
3
Initial Window Termination Date
44
Initiation Date
39
Intellectual Property Rights
24
IRS
17
IT Systems
24
Key Personnel
34
Knowledge of the Selling Parties
63
Laws
14
Liabilities
12
Lien
63
Losses
56
Major Supplier
25
Marketing Period
39
Material Adverse Effect
8
Multiemployer Plan
17
Net Working Capital
3
Notice of Disagreement
5
Notice of Superior Transaction
53
Order
13
Organizational Documents
9
Outside Date
52

 
 
vi

--------------------------------------------------------------------------------



 
Table of Defined Terms
(continued)
Page
 
Parent Acquisition Proposal
46
Parent Acquisition Transaction Notice
46
Permits
14
Permitted Liens
63
person
63
Policies
23
Potential Acquirer
45
Potential Superior Transaction Notice
45
Pre-Closing Covenants
56
Pre-Closing Period Taxes
47
Pre-Closing Straddle Taxes
47
Proceeding
13
Purchase Price
2
Purchaser
1
Purchaser Guarantor
31
Purchaser Indemnified Persons
56
Purchaser Parent
1
Purchaser Termination Fee
55
Purchaser’s Proposed Calculations
5
Purchasing Parties
1
Related Documents
63
Related Person
25
Representatives
5
Required Information
37
Restraints
50
SEC
12
Section 2.10 Contracts
13
Seller
1
Seller Indemnified Persons
58
Seller Parent
1
Seller Parent Termination Fee
55
Selling Parties
1
Shares
1
Straddle Period
47
Subsidiary
64
Superior Transaction
45
Target Capital Expenditures
4
Target Net Working Capital
4
Tax Indemnitee
46
Tax Returns
19
Taxes
19
Third Party Claim
59
Transaction Expenses
2

 
 
vii

--------------------------------------------------------------------------------



 
Table of Defined Terms
(continued)
Page
 
Transition Services Agreement
37
Unaudited Financial Statements
12
Withholding Amount
7

 
 
viii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 22, 2007, among
JONES APPAREL GROUP, INC., a Pennsylvania corporation (“Seller Parent”), JONES
APPAREL GROUP HOLDINGS, INC., a Delaware corporation (“Seller”, and collectively
with Seller Parent, the “Selling Parties”), BARNEYS NEW YORK, INC., a Delaware
corporation (the “Company”), ISTITHMAR BENTLEY HOLDING CO., a Delaware
corporation (“Purchaser Parent”) and ISTITHMAR BENTLEY ACQUISITION CO., a
Delaware corporation (“Purchaser” and together with Purchaser Parent, the
“Purchasing Parties”).
 
WHEREAS, Seller is a wholly owned Subsidiary of Seller Parent;
 
WHEREAS, Purchaser is a wholly owned Subsidiary of Purchaser Parent;
 
WHEREAS, Seller is the record and beneficial owner of 1,000 shares (the
“Shares”) of common stock, par value $0.01 per share, of the Company (“Company
Common Stock”), which constitutes all of the issued and outstanding shares of
capital stock, voting interests and equity securities (and rights to acquire
capital stock, voting interests or equity securities) of the Company;
 
WHEREAS, prior to the execution and delivery of this Agreement, Purchaser Parent
and Howard Socol have entered into an agreement (the “Employment Agreement”)
pursuant to which Howard Socol has agreed, among other things, to continue his
employment with the Company after the purchase of the Shares by Purchaser on the
terms and conditions set forth therein; and
 
WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, all of the Shares, on the terms and subject to the conditions
contained herein;
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, the parties
hereto agree as follows:
 
ARTICLE I
 
Purchase and Sale of Shares; Closing
 
SECTION 1.01.  Purchase and Sale of the Shares.  (a)  On the terms and subject
to the conditions of this Agreement, at the Closing Seller shall sell, transfer
and deliver to Purchaser, and Purchaser shall purchase from Seller, the Shares,
free and clear of any lien, encumbrance, mortgage, deed of trust, security
interest, easement, conditional sale or other title retention agreement, pledge,
hypothecation, assessment, lease, levy, charge, transfer restriction, right of
first offer, right of first refusal, option, preemptive right, voting trust or
agreement, proxy or set off or other adverse claim of any kind or nature,
whether arising by agreement, statute or otherwise for an aggregate purchase
price, payable jointly by the Purchasing Parties, of $825,000,000 (the “Base
Purchase Price”), as adjusted in accordance with Sections 1.03, 1.04
    

--------------------------------------------------------------------------------

Table of Contents
 
and 1.05 and taking into account Section 1.01(b) (such adjusted amount, the
“Purchase Price”).  The purchase and sale of the Shares is referred to in this
Agreement as the “Acquisition”.
 
(b)        The Purchase Price shall be reduced by any Transaction
Expenses.  “Transaction Expenses” shall mean all expenses of the Company
incurred prior to or on the Closing in connection with the preparation of this
Agreement and the consummation of the transactions contemplated hereby, to the
extent not paid prior to the Closing or accrued or recorded as a liability in
Net Working Capital, including the cost of any audits of the Financial
Statements and fees and disbursements of lawyers, financial advisors,
accountants and other advisors and service providers; provided, however, that
such Transaction Expenses shall not include any expenses incurred in connection
with the Financing.
 
SECTION 1.02.  Closing.  (a)  Subject to the terms and conditions of this
Agreement, the closing of the Acquisition (the “Closing”) shall take place at
the offices of Cravath, Swaine & Moore, 825 Eighth Avenue, New York, New York
10019, at 9:00 a.m. (New York City time) on the fifth business day after the
conditions set forth in Article VII have been satisfied or waived (excluding
those conditions intended to be satisfied at the Closing, but subject to
satisfaction or waiver of such conditions at the Closing) or at such other time
or place upon which the parties may agree; provided, however, that
notwithstanding the satisfaction or waiver of the conditions set forth in
Article VII as of any date, the Purchasing Parties shall not be required to
effect the Closing until the earlier of (i) a date during the Marketing Period
specified by the Purchasing Parties on no less than three business days’ notice
to Seller Parent and (ii) the third business day after the final day of the
Marketing Period (subject, in each case, to the satisfaction or waiver of all
the conditions set forth in Article VII of this Agreement, as of the date
determined pursuant to this proviso); and provided, further, that the Purchasing
Parties shall give Seller Parent five business days prior notice of the date on
which they propose that the Closing shall occur.  The date on which the Closing
occurs is referred to in this Agreement as the “Closing Date”.  The Closing
shall be deemed to occur as of the close of business on the Closing Date or at
such other time as the parties may agree.
 
(b)        At the Closing, Seller Parent and Seller shall deliver, or cause to
be delivered, to Purchaser:
 
(i)     certificates representing the Shares, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer,
with appropriate transfer tax stamps, if any, affixed;
 
(ii)     a certificate or certificates covering the matters specified in
Sections 7.02(a)(iv), 7.02(b) and 7.02(c);
 
(iii)    a copy of each Related Document to which Seller Parent and each of its
Subsidiaries (including the Company and its Subsidiaries) is a party, duly
executed by Seller Parent or its Subsidiaries, as applicable;
 
(iv)    the letters of resignation required by Section 5.02; and
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
(v)     a certificate from Seller Parent and Seller dated as of the Closing Date
to the effect that neither Seller Parent nor Seller is a foreign person for
purposes of Section 1445 of the United States Internal Revenue Code, as amended
(the “Code”).
 
(c)        At the Closing, the Purchasing Parties shall deliver to Seller
Parent:
 
(i)     by wire transfer to a bank account designated in writing by Seller
Parent (such designation to be made at least two business days prior to the
Closing Date), immediately available funds in an amount equal to the initial
payment (determined as provided in Section 1.03(b) below, the “Initial
Payment”);
 
(ii)     a certificate or certificates covering the matters specified in
Sections 7.03(a) and 7.03(b); and
 
(iii)    a copy of each Related Document to which the Purchasing Parties and
each of their Affiliates is a party, duly executed by the Purchasing Parties or
their Affiliates, as applicable.
 
(d)        All proceedings to be taken and all documents to be executed and
delivered by the Selling Parties or the Company in connection with the Closing
shall be reasonably satisfactory in form and substance to the Purchasing
Parties, and all proceedings to be taken and all documents to be executed and
delivered by the Purchasing Parties in connection with the Closing shall be
reasonably satisfactory in form and substance to Seller Parent.  All proceedings
to be taken and all documents to be executed and delivered by any person at the
Closing shall be deemed to have been taken and executed simultaneously, and no
such proceedings shall be deemed taken nor any such documents deemed executed or
delivered until all have been taken, executed and delivered.
 
SECTION 1.03.  Purchase Price Adjustment.  (a)  In order to calculate the
Initial Payment, not later than two business days prior to the Closing Date,
Seller Parent will prepare and deliver to Purchaser (i) an estimated unaudited
consolidated balance sheet of the Company as of the close of business on the
business day immediately preceding the Closing Date, prepared in accordance with
United States generally accepted accounting principles (“GAAP”), applied in all
respects consistently with the audited balance sheet of the Company as at
February 3, 2007 (the “Estimated Closing Statement”), and (ii) a certificate
signed on behalf of Seller Parent by an authorized officer of Seller Parent
certifying that the balance sheet set forth in the Estimated Closing Statement
was prepared on the basis described in clause (i) above and setting forth
(A) the estimated amount of the Net Working Capital derived from the Estimated
Closing Statement (the “Estimated Closing Net Working Capital”),  (B) an
estimate of the Actual Capital Expenditures (the “Estimated Actual Capital
Expenditures”), and (C) the amount of the Initial Payment.  “Net Working
Capital” shall mean the excess of (a) the consolidated Current Assets of the
Company as of the close of business on the business day immediately preceding
the Closing Date, over (b) the consolidated Current Liabilities of the Company
as of such date.  “Current Assets” means all categories of current assets set
forth as line items on the Estimated Closing Statement, as determined in
accordance with Section 1.03(a) of the Company Disclosure Letter, specifically
including all cash and cash equivalents and excluding fair market value of
derivatives and intercompany/affiliate balances and deferred tax
assets.  “Current Liabilities” means all
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
categories of current liabilities set forth as line items on the Estimated
Closing Statement, as determined in accordance with Section 1.03(a) of the
Company Disclosure Letter, specifically excluding all debt, fair market value of
derivatives, accrued interest, intercompany/affiliate payables and accrued
income Taxes. “Actual Capital Expenditures” shall mean the gross capital
expenditures (excluding all tenant allowances or similar lease incentives which
offset gross capital expenditures) paid in cash from May 6, 2007 through the
close of business on the last business day immediately prior to the Closing
Date. “Target Capital Expenditures” shall mean the gross capital expenditures
(excluding all tenant allowances or similar lease incentives which offset gross
capital expenditures), the payment of which is provided for in the Company’s
capital expenditure plan set forth in Section 1.03(a) of the Company Disclosure
Letter (the “CapEx Plan”), from May 6, 2007 through the fiscal month ending
immediately prior to the Closing Date plus an amount equal to (A) the amount of
the gross capital expenditures (excluding all tenant allowances or similar lease
incentives which offset gross capital expenditures), the payment of which is
provided for in the CapEx Plan, for the fiscal month in which the Closing Date
occurs multiplied by (B) the number of days elapsed in the fiscal month up
through and including the last business day immediately prior to the Closing
Date divided by (C) the number of days in such fiscal month.  Set forth on
Section 1.03(a) of the Company Disclosure Letter is an example showing how the
Initial Payment would be adjusted and Final Adjustment would be calculated based
on certain stated assumptions relating to the capital expenditure adjustment
described below.  Such assumptions are provided solely for the purpose of
illustrating these calculations.
 
(b)        The Initial Payment shall be an amount equal to the Base Purchase
Price adjusted as follows:
 
(i)    if the Estimated Closing Net Working Capital is less than $108,000,000
(the “Target Net Working Capital”), an amount equal to the excess of the Target
Net Working Capital over the Estimated Closing Net Working Capital shall be
deducted in calculating the Initial Payment;
 
(ii)   if the Target Net Working Capital is less than the Estimated Closing Net
Working Capital, an amount equal to the excess of the Estimated Closing Net
Working Capital over the Target Net Working Capital shall be added in
calculating the Initial Payment;
 
(iii)  if the Estimated Actual Capital Expenditures are less than Target Capital
Expenditures, an amount equal to the excess of the Target Capital Expenditures
over the Estimated Actual Capital Expenditures shall be deducted in calculating
the Initial Payment; and
 
(iv)  if the Target Capital Expenditures are less than the Estimated Actual
Capital Expenditures, an amount equal to the excess of the Estimated Actual
Capital Expenditures over the Target Capital Expenditures shall be added in
calculating the Initial Payment;
 
provided that if after giving effect to the adjustments in clauses (i) through
(iv) above, the Initial Payment would exceed $840,000,000, then such excess
amount (the “Excess Amount”) shall be payable if and to the extent required by
Section 1.04 and the Initial Payment shall be equal to $840,000,000.
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    (i)    Within 45 days after the Closing Date, Purchaser shall prepare and
deliver to Seller Parent a consolidated balance sheet of the Company as of the
close of business on the business day immediately preceding the Closing Date
prepared in accordance with GAAP, applied in all respects consistently with the
audited balance sheet of the Company as at February 3, 2007 (the “Final Closing
Statement”).
 
(ii)    When Purchaser delivers the Final Closing Statement, Purchaser shall
also deliver to Seller Parent a certificate signed on behalf of Purchaser by an
authorized officer of Purchaser, certifying that the balance sheet set forth in
the Final Closing Statement was prepared on the basis described in
Section 1.03(c)(i) above and setting forth Purchaser’s calculations, based on
the Final Closing Statement (“Purchaser’s Proposed Calculations”), of (A) the
amount of Net Working Capital (the “Final Closing Net Working Capital”), (B) the
amount of the Actual Capital Expenditures (the “Final Actual Capital
Expenditures”) and (C) the amount of the Final Adjustment.
 
(d)        During the 30-day period following receipt by Seller Parent of the
Final Closing Statement, Seller Parent, any of its directors or officers,
Employees or any investment banker, financial advisor, attorney, accountant,
lender, agent or other representative (collectively, “Representatives”) retained
by it or any of its Subsidiaries shall be permitted to review information of
Purchaser and its Representatives relating to the Final Closing Statement.  The
Final Closing Statement shall become final and binding upon the parties on the
30th day following delivery thereof, unless Seller Parent gives written notice
of its disagreement with the Final Closing Statement or with the accuracy of any
of Purchaser’s Proposed Calculations (the “Notice of Disagreement”) to Purchaser
prior to such date, which shall specify the nature of any disagreement so
asserted.  If a Notice of Disagreement is given by Seller Parent in a timely
manner, then the Final Closing Statement (as revised in accordance with this
sentence) shall become final and binding upon Seller Parent and Purchaser on the
earlier of (i) the date Seller Parent and Purchaser resolve in writing any
differences they have with respect to the matters specified in the Notice of
Disagreement and (ii) the date any disputed matters specified in the Notice of
Disagreement are finally resolved in writing by a nationally recognized
independent public accounting firm as shall be agreed upon by the parties hereto
in writing, which shall not be Purchaser’s or Seller Parent’s or any of their
respective Affiliates’ independent accountants, and which the parties currently
expect will be Deloitte & Touche (the “Accounting Firm”).  During the 15-day
period following the delivery of a Notice of Disagreement, Seller Parent and
Purchaser shall seek in good faith to resolve in writing any differences that
they may have with respect to the matters specified in the Notice of
Disagreement.  If, at the end of such 15-day period, Seller Parent and Purchaser
are unable to so resolve any such differences, Seller Parent and Purchaser shall
submit to the Accounting Firm for resolution any and all matters that remain in
dispute and that were included in the Notice of Disagreement.  The Accounting
Firm, acting as experts and not as arbitrators, shall be instructed to render
its determination of all matters submitted to it within 15 days following
submission.  Purchaser and Seller Parent agree that they shall be bound by the
determination of the Accounting Firm.  Judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced.  The Accounting Firm
shall not be authorized or permitted to make any determination as to the
accuracy of Section 2.07 or any other representation or warranty in this
Agreement or as to compliance by the Company, Seller Parent or Seller with any
of their covenants in this Agreement (other than in Sections 1.03 and
1.04).  Any determinations by the Accounting Firm, and any work or analyses
performed by the Accounting Firm, in connection with its resolution of any
dispute under Sections 1.03 and 1.04 shall not be admissible in evidence in any
suit, action or proceeding between the parties, other than to the extent
necessary to enforce payment obligations under Section 1.04.  The fees and
expenses of the Accounting Firm incurred pursuant to this Section 1.03 shall be
borne 50% by Seller Parent and 50% by Purchaser.  The fees and disbursements of
Seller Parent’s advisors incurred in connection with the Final Closing Statement
and any Notice of Disagreement shall be borne by Seller Parent, and the fees and
expenses of Purchaser’s advisors incurred in connection with the Final Closing
Statement and any Notice of Disagreement shall be borne by Purchaser.
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 1.04.  Purchase Price Settlement.  (a)  Subject to paragraph (b) below,
(i) in the event that the Final Closing Net Working Capital is less than the
Estimated Closing Net Working Capital, Seller Parent shall, within five business
days following the determination of the Final Closing Net Working Capital
pursuant to Section 1.03, pay to Purchaser an amount in cash equal to the
Estimated Closing Net Working Capital minus the Final Closing Net Working
Capital by wire transfer of immediately available U.S. funds to the account or
accounts specified in writing by Purchaser no less than three business days
prior to such date;
 
(ii)  in the event that the Estimated Closing Net Working Capital is less than
the Final Closing Net Working Capital, the Purchasing Parties shall or shall
cause the Company to, within five business days following the determination of
the Final Closing Net Working Capital pursuant to Section 1.03, pay to Seller
Parent an amount in cash equal to the Final Closing Net Working Capital minus
the Estimated Closing Net Working Capital by wire transfer of immediately
available U.S. funds to the account or accounts specified in writing by Seller
Parent pursuant to Section 1.02(c)(i);
 
(iii)  in the event that the Final Actual Capital Expenditures are less than the
Estimated Actual Capital Expenditures, Seller Parent shall, within five business
days following the determination of the Final Actual Capital Expenditures
pursuant to Section 1.03, pay to Purchaser an amount in cash equal to the
Estimated Actual Capital Expenditures minus the Final Actual Capital
Expenditures by wire transfer of immediately available U.S. funds to the account
or accounts specified in writing by Purchaser no less than three business days
prior to such date; and
 
(iv)  in the event that the Estimated Actual Capital Expenditures are less than
the  Final Actual Capital Expenditures, the Purchasing Parties shall or shall
cause the Company to, within five business days following the determination of
the  Final Actual Capital Expenditures pursuant to Section 1.03, pay to Seller
Parent an amount in cash equal to the Final Actual Capital Expenditures minus
the Estimated Actual Capital Expenditures by wire transfer of immediately
available U.S. funds to the account or accounts specified in writing by Seller
Parent pursuant to Section 1.02(c)(i).
 
(b)  The payments specified above in paragraph (a) above shall be calculated on
a net basis and made in one net payment (i.e., so that only one payment will be
made between Seller Parent and the Purchasing Parties that takes account of all
such payments) and, if there was an Excess Amount pursuant to Section 1.03(b),
such net payment shall be subject to the following adjustments:
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)  if the net amount payable pursuant to clauses (a)(i) through (iv) above is
payable by Seller Parent and is greater than the Excess Amount, then such net
amount payable by Seller Parent shall be reduced by the Excess Amount;
 
(ii)  if the net amount payable pursuant to clauses (a)(i) through (iv) above is
payable by Seller Parent and is equal to the Excess Amount, then no amount shall
be payable by Seller Parent;
 
(iii)  if the net amount payable pursuant to clauses (a)(i) through (iv) above
is payable by Seller Parent and is less than the Excess Amount, then the
Purchasing Parties shall or shall cause the Company to pay to Seller Parent an
amount equal to the Excess Amount minus the net amount otherwise payable by
Seller Parent; and
 
(iv)  if the net amount payable pursuant to clauses (a)(i) through (iv) above is
payable by the Purchasing Parties, then the Purchasing Parties shall or shall
cause the Company to pay to Seller Parent an amount equal to such net amount
plus the Excess Amount.
 
(c)  The adjustment to the Purchase Price after Closing pursuant to this
Section 1.04 is referred to herein as the “Final Adjustment”.  Following the
Closing through the resolution of any adjustment to the Purchase Price
contemplated by this Section 1.04, Purchaser shall afford, and shall cause the
Company and its Subsidiaries to afford, to Seller Parent and any accountants,
counsel or financial advisors retained by Seller Parent in connection with the
determination of the Final Closing Net Working Capital and the Final Actual
Capital Expenditures, reasonable access during normal business hours to all the
properties, books, contracts, personnel and records of the Company, its
Subsidiaries and its Representatives relevant to the adjustment contemplated by
this Section 1.04.
 
SECTION 1.05.  Withholding Taxes.  Purchaser shall be entitled to deduct and
withhold from the Purchase Price such amounts as Purchaser is required to deduct
and withhold under the Code, or any provision of state, local or foreign Tax
Law, with respect to the making of payment of such Purchase Price (the
“Withholding Amount”).  To the extent the amounts are so withheld by Purchaser,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to Seller Parent and shall be timely paid by Purchaser to the
appropriate Taxing authority.
 
ARTICLE II
 
Representations and Warranties Relating to the Company
 
Except as set forth in the disclosure letter delivered by Seller Parent to the
Purchasing Parties dated as of the date of this Agreement (the “Company
Disclosure Letter”) (each section of which qualifies the correspondingly
numbered representation, warranty or covenant to the extent specified therein
and such other representations, warranties or covenants to the extent it is
readily apparent that a matter in such section is relevant to such other
representation, warranty or covenant), each Selling Party, jointly and
severally, represents and warrants to the Purchasing Parties as follows:
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.01.  Organization, Standing and Corporate Power.  Each of the Company
and its Subsidiaries (a) is a corporation or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
Laws of the jurisdiction in which it is incorporated or formed, as the case may
be, and (b) has all requisite corporate or limited liability company, as the
case may be, power and authority to carry on its business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership, leasing or operation of its
properties or other assets makes such qualification or licensing necessary,
other than in such jurisdictions where the failure to be so qualified or
licensed individually or in the aggregate has not had and would not reasonably
be expected to have a Material Adverse Effect.  For purposes of this Agreement,
“Material Adverse Effect” shall mean any state of facts, circumstance, event,
change, development, effect or occurrence (any such item, an “Effect”) (i) that
is materially adverse to the business, consolidated results of operations,
assets, properties or financial condition of the Company and its Subsidiaries
taken as a whole or (ii) that impairs in any material respect the ability of
either Selling Party or the Company to perform its obligations under this
Agreement or prevents or materially impedes, interferes with, hinders or delays
the consummation of the Acquisition or any of the other transactions
contemplated hereby, except, in the case of clause (i) above, for any Effect to
the extent such Effect results from or is attributable to (A) any change in
conditions in the United States, foreign or global economy or capital or
financial markets generally, including any change in interest or exchange rates,
(B) any change in conditions (including any change in general legal, regulatory,
political, economic or business conditions or any change in GAAP) in, or
otherwise generally affecting, the industry in which the Company and its
Subsidiaries conduct business, (C) the negotiation, execution, announcement or
pendency of this Agreement and the transactions contemplated hereby, including
any impact thereof on relationships, contractual or otherwise, with any
customers, suppliers, distributors, partners or employees, (D) any act of
terrorism or war (whether threatened, pending or declared), (E) any action taken
by the Company or any of its
Subsidiaries with the written consent of either of the Purchasing Parties or
(F) any failure by the Company or any of its Subsidiaries to meet projections
(it being understood that, without limiting the applicability of the provisions
contained in clause (A) or (B) above, the cause or causes of any such failure
may be deemed either alone or in combination with other events to constitute a
Material Adverse Effect and may be taken into account in determining whether a
Material Adverse Effect has occurred); except in the case of clause (A), (B) or
(D), to the extent such Effect has a disproportionate effect on the Company and
its Subsidiaries, taken as a whole, when compared to other companies operating
in the same industry in which the Company and its Subsidiaries conduct business;
it being understood and agreed that for purposes of Section 2.04(b), the
definition of the term “Material Adverse Effect” shall not include the exception
set forth in the preceding clause (C).  The Company has made available to the
Purchasing Parties true and complete copies of the certificate of incorporation
of the Company as in effect on the date of this Agreement (the “Company
Certificate”) and the By-laws of the Company as in effect on the date of this
Agreement (the “Company By-laws”), and each equivalent organizational document
for each of the Company’s Subsidiaries (the Company Certificate and the Company
By-laws, together with such equivalent organizational documents of the Company’s
Subsidiaries, the “Organizational Documents”).
 
SECTION 2.02.  Subsidiaries.  Section 2.02 of the Company Disclosure Letter sets
forth a true and complete list of all the Subsidiaries of the Company and, for
each such Subsidiary, the state of incorporation or formation.  All the
outstanding shares of capital stock of, or other equity or voting interests in,
each such Subsidiary are duly authorized, validly issued, fully paid and
nonassessable and are owned, directly or indirectly, by the Company free and
clear of any lien, encumbrance, mortgage, deed of trust, security interest,
easement, conditional sale or other title retention agreement, pledge,
hypothecation, assessment, lease, levy, charge, transfer restriction, right of
first offer, right of first refusal, option, preemptive right, voting trust or
agreement, proxy or set off or other adverse claim of any kind or nature,
whether arising by agreement, statute or otherwise, and free of any restriction
on the right to vote, sell or otherwise dispose of such capital stock or other
equity or voting interests.  Except for the capital stock of, or other equity or
voting interests in, its Subsidiaries, the Company does not beneficially own,
directly or indirectly, any capital stock of, or other equity or voting
interests in, any person.
 
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.03.  Capital Structure; Indebtedness.  (a)  The authorized capital
stock of the Company consists of 1,000 shares of Company Common Stock, of which
1,000 shares of Company Common Stock were issued and outstanding, none of which
were held by the Company or any Subsidiary of the Company, and no shares of
Company Common Stock will be (x) subject to a right of repurchase by the
Company, (y) subject to forfeiture back to the Company or (z) subject to
transfer or lock-up restrictions, in each of cases (x), (y) and (z), following
the consummation of the Acquisition or any of the other transactions
contemplated by this Agreement.
 
(b)        There are no outstanding options or other rights to purchase or
receive Company Common Stock.  Other than the Shares and the shares of capital
stock, or other equity voting interests in the Company’s Subsidiaries held by
the Company or another Subsidiary of the Company, (i) there are not issued,
reserved for issuance or outstanding any (A) shares of capital stock of, or
other equity or voting interests in, the Company or its Subsidiaries,
(B) securities of the Company or any of its Subsidiaries convertible into or
exchangeable or exercisable for shares of capital stock of, or other equity or
voting interests in, the Company or any of its Subsidiaries or (C) options,
calls, warrants or other rights to acquire from the Company or any of its
Subsidiaries any capital stock of, or other equity or voting interests in, or
securities convertible into or exchangeable or exercisable for capital stock of,
or other equity or voting interests in, the Company or any of its Subsidiaries,
(ii) there exists no obligation of the Company or any of its Subsidiaries to
issue any capital stock of, or other equity or voting interests in, or
securities convertible into or exchangeable or exercisable for capital stock of,
or other equity or voting interests in, the Company or any of its Subsidiaries
and (iii) there are no outstanding stock appreciation rights, rights to receive
shares of Company Common Stock or shares of capital stock of or other equity or
voting interests in any Subsidiary of the Company, on a deferred basis or
otherwise, or other rights that are linked in any way to the value of Company
Common Stock or shares of capital stock of, or other equity or voting interests
in, any Subsidiary of the Company issued or granted by the Company or any
Subsidiary.
 
(c)        All outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable and not subject to
preemptive rights.  There are no Contracts of any kind to which the Company or
any of its Subsidiaries is a party or is bound, other than the Operating
Agreement of Barneys Asia Co. LLC, a copy of which has been provided to the
Purchasing Parties, that obligate the Company or any of its Subsidiaries to
repurchase, redeem or otherwise acquire (i) shares of capital stock of, or other
equity or voting interests in, the Company or any of its Subsidiaries or
(ii) options, warrants or other rights to acquire shares of capital stock of, or
other equity or voting interests in, or securities convertible into or
exchangeable for capital stock of, or other equity or voting interests in, the
Company or any of its Subsidiaries.  Neither the Company nor any of its
Subsidiaries is a party to any voting Contract with respect to the voting of any
such securities, other than the Operating Agreement of Barneys Asia Co. LLC, a
copy of which has been provided to the Purchasing Parties.  There are no
irrevocable proxies and no voting Contracts (or Contracts to execute a written
consent or a proxy) with respect to any shares of Company Common Stock or any
other voting securities of the Company.
 
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)        The Company and its Subsidiaries have no outstanding
Indebtedness.  “Indebtedness” with respect to any person means, without
duplication, (i) the principal of, accrued and unpaid interest on, and any
prepayment or similar penalties and expenses in respect of, (A) indebtedness of
such person for money borrowed (but excluding trade accounts payable and other
accrued current liabilities) and (B) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
person is responsible or liable (but excluding trade accounts payable and other
accrued current liabilities); (ii) all obligations of such person issued or
assumed as the deferred purchase price of property and all conditional sale
obligations of such person (but excluding trade accounts payable and other
accrued current liabilities); (iii) all obligations of such person as lessee
under leases that are capitalized in accordance with GAAP (but excluding
capitalized tenant allowances and step rents contained in the Company Leases);
(iv) all obligations, contingent or otherwise, of such person under letters of
credit, surety bonds and similar instruments, in each case to the extent such
obligations would be required to appear on the balance sheet of such person in
accordance with GAAP (but excluding obligations relating to letters of credit
listed in Section 5.09 of the Company Disclosure Letter and similar obligations
incurred between the date hereof and the Closing Date in the ordinary course of
business consistent with past practice); (v) all obligations of such person
under or pursuant to interest rate cap contracts, swap contracts, foreign
currency exchange contracts or other hedging or similar contracts (including any
breakage or associated fees), but excluding obligations relating to hedging
contracts listed in Section 5.09 of the Company Disclosure Letter and similar
obligations incurred between the date hereof and the Closing Date in the
ordinary course of business consistent with past practice; (vi) all obligations
of the type referred to in clauses (i) through (v) of any person for which such
person is responsible or liable, directly or indirectly, as obligor, guarantor,
surety or otherwise; and (vii) all obligations of the type referred to in
clauses (i) through (vi) of other persons secured by any Lien on any property or
asset of such person (whether or not such obligation is assumed by such person).
 
SECTION 2.04.  Authority; Noncontravention.  (a)  The Company has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the Acquisition and the other transactions contemplated hereby.  The
execution and delivery of this Agreement by the Company and the consummation of
the Acquisition and the other transactions contemplated by this Agreement and
the compliance by the Company with the provisions of this Agreement have been
duly authorized by all necessary corporate action on the part of the Company,
and no other corporate proceedings on the part of the Company are necessary to
authorize or approve this Agreement or to consummate the Acquisition or the
other transactions contemplated hereby.  This Agreement has been duly executed
and delivered by the Company and, assuming the due authorization, execution and
delivery by each of the other parties hereto, constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms (subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other Laws affecting creditors’ rights
generally from time to time in effect).
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)        The execution and delivery of this Agreement does not, and the
consummation of the Acquisition and the other transactions contemplated by this
Agreement and compliance with the provisions hereof do not and will not,
conflict with, or result in any violation or breach of, or constitute a default
(with or without notice or lapse of time or both) under, or give rise to a right
of consent, termination, cancellation or acceleration of any obligation, or to
the loss of a benefit under, or result in the creation of any Lien upon any of
the properties or other assets of the Company or any of its Subsidiaries under
(i) the Organizational Documents of the Company or any of its Subsidiaries,
(ii) any note, loan or credit agreement, bond, debenture, note, mortgage,
indenture, lease or other contract, agreement, instrument, obligation or license
(each, including all amendments thereto, a “Contract”) to which the Company or
any of its Subsidiaries is a party or is bound or any of their respective
properties or other assets is bound by or subject to or otherwise under which
the Company or any of its Subsidiaries has any rights or benefits or
(iii) subject to the governmental filings and other matters referred to in
Section 2.05, any Law applicable to the Company or any of its Subsidiaries or
their respective properties or other assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, violations, breaches, defaults, rights,
results, losses or Liens that individually or in the aggregate have not had and
are not reasonably likely to have an Effect described in clause (ii) of the
definition of Material Adverse Effect.
 
SECTION 2.05.  Governmental Approvals.  No consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any domestic or foreign (whether supranational, national, federal,
state, provincial, local or otherwise) government or any court, administrative,
regulatory or other governmental agency, commission or authority or any
nongovernmental self-regulatory agency, commission or authority (each, a
“Governmental Authority”) is required by or with respect to the Company or any
of its Subsidiaries in connection with the execution and delivery of this
Agreement by the Company or the consummation by the Company of the Acquisition
or any of the other transactions contemplated by this Agreement, except for
(a) those required to be made pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and (b) such other
consents, approvals, orders, authorizations, registrations, declarations,
permits, actions, notifications and filings the failure of which to be obtained
or made individually or in the aggregate have not had and are not reasonably
likely to have an Effect described in clause (ii) of the definition of Material
Adverse Effect.
 
SECTION 2.06.  No Undisclosed Liabilities.  (a)  Neither the Company nor any of
its Subsidiaries has any liabilities of any nature, whether accrued, absolute,
contingent, known, unknown or otherwise (the “Liabilities”), except for
(i) Liabilities disclosed in the balance sheet dated as of February 3, 2007
included in the Financial Statements, (ii) Liabilities incurred in the ordinary
course of business since February 3, 2007, (iii) Liabilities under Contracts
that relate to obligations that have not yet been performed, and are not
required to be performed, (iv) obligations relating to guarantees by the Company
of its Subsidiaries’ obligations
 
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
under the Company Leases listed on Section 2.06 of the Company Disclosure
Letter, and (v) obligations under letters of credit and hedging contracts
disclosed pursuant to Section 5.09.  Neither the Company nor any of its
Subsidiaries maintains any “off-balance sheet arrangement” within the meaning of
Item 303(a)(4)(ii) of Regulation S-K of the Securities and Exchange Commission
(the “SEC”).
 
(b)        Neither the Company nor any of its Subsidiaries has any Liabilities
or obligations to indemnify any of their respective directors, officers or other
representatives under any of the Organizational Documents with respect to
matters arising prior to the Closing Date.
 
SECTION 2.07.  Financial Statements.  (a)  Section 2.07(a) of the Company
Disclosure Letter includes a correct and complete copy of (i)(A) the audited
consolidated balance sheet of the Company and its Subsidiaries as at January 29,
2005, together with the audited consolidated statements of income and cash flows
for the periods from February 1, 2004 to December 19, 2004 and December 20, 2004
to January 29, 2005 (the “2004 Audited Financial Statements”), (B) the audited
consolidated balance sheet of the Company and its Subsidiaries as at January 28,
2006, together with the audited consolidated statements of income and cash flows
for the fiscal year ended January 28, 2006 (the “2005 Audited Financial
Statements”), and (C) the audited consolidated balance sheet of the Company and
its Subsidiaries as at February 3, 2007, together with the audited consolidated
statements of income and cash flows for the fiscal year ended February 3, 2007
(the “2006 Audited Financial Statements”, and together with the 2004 Audited
Financial Statements and the 2005 Audited Financial Statements, the “Audited
Financial Statements”), in each case audited by BDO Seidman, LLP and (ii) the
unaudited consolidated balance sheet of the Company and its Subsidiaries as at
May 5, 2007, together with the unaudited consolidated statement of income and
cash flows for the three months ended May 5, 2007, reviewed by BDO Seidman, LLP
(the “Unaudited Financial Statements”, and together with the Audited Financial
Statements, the “Financial Statements”).  The Financial Statements were prepared
in accordance with GAAP applied on a consistent basis throughout all periods
involved, and fairly present the consolidated financial position and the
consolidated results of operations and cash flows of the Company and its
Subsidiaries, in each case as of the dates and for the periods referred to
therein, subject, in the case of the Unaudited Financial Statements, to
(A) normal year end adjustments in accordance with the Company’s and its
Subsidiaries’ ordinary course of business and (B) the absence of footnote
disclosures required by GAAP.  The information set forth on Section 2.07(a) of
the Company Disclosure Letter was prepared from the books and records of Seller
Parent and its Subsidiaries.
 
(b)        None of the Company or any of its Subsidiaries is required to file
periodic reports with the SEC pursuant to the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”).
 
SECTION 2.08.  Absence of Certain Changes or Events.  Since February 3, 2007,
(a) the Company and its Subsidiaries have conducted their respective businesses
in the ordinary course consistent with past practice and (b) through the date of
this Agreement, there has not been any Effect that, individually or in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect.
 No Selling Party, the Company or any of its Subsidiaries has taken any action
between February 3, 2007 and the date of this Agreement that, if taken after the
date of this Agreement, would constitute a breach of any of clauses (i), (ii),
(iii), (v), (vi), (viii), (ix), (x), (xiii), (xiv) or (xix) of Section 5.01(a).
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
 
SECTION 2.09.  Litigation.  Except with respect to Employees and Labor and
Employee Benefit Plans, which are the subject of Sections 2.13 and 2.14, as of
the date of this Agreement, there is no claim, suit, action, investigation or
other legal, administrative or arbitral proceeding (a “Proceeding”) (a) pending
or, to the Knowledge of the Selling Parties, threatened against the Company or
any of its Subsidiaries or any of their respective properties or other assets,
except for any such Proceeding involving claims (i) for only monetary damages
not exceeding $200,000 or (ii) that would be covered by insurance policies
maintained by or for the benefit of the Company and its Subsidiaries, or
(b) relating to the Acquisition, this Agreement or any of the other transactions
contemplated hereby.  There is no material judgment, decree, injunction, rule or
order of any Governmental Authority (an “Order”) or arbitrator outstanding
against, or, to the Knowledge of the Selling Parties, material Proceeding,
notice of violation, order of forfeiture or complaint by any Governmental
Authority involving, the Company or any of its Subsidiaries.
 
SECTION 2.10.  Contracts.  (a)  Section 2.10 of the Company Disclosure Letter
sets forth, as of the date of this Agreement, a true and complete list of, and
the Company has made available to the Purchasing Parties true and complete
copies of (collectively, “Section 2.10 Contracts”):
 
(i)    each Contract, other than purchase orders, of the Company or any of its
Subsidiaries involving, or reasonably expected to involve, aggregate annual
payments by or to the Company or any of its Subsidiaries of more than
$1,000,000, other than any Contract (A) set forth on Section 2.13 or 2.14 of the
Company Disclosure Letter or (B) of the type described in Section 2.10(a)(ix);
 
(ii)     (A) all Contracts pursuant to which any Indebtedness of the Company or
any of its Subsidiaries is outstanding or may be incurred and (B) all Contracts
involving any “keep well” arrangements or pursuant to which the Company or any
of its Subsidiaries has agreed to maintain any financial statement condition of
another person;
 
(iii)     all Contracts pursuant to which the Company or any of its Subsidiaries
has agreed not to, or which, following the consummation of the Acquisition,
could restrict the ability of the Purchasing Parties, including the Company and
its Subsidiaries, to compete with any person in any business or in any
geographic area or to engage in any business or other activity, including any
restrictions relating to “exclusivity” or any similar requirement in favor of
any person other than the Company or any of its Subsidiaries or pursuant to
which any benefit is required to be given or lost as a result of so competing or
engaging;
 
(iv)      all Contracts pursuant to which the Company or any of its Subsidiaries
is a party (A) granting another party “most favored nation” or similar status or
(B) granting another party, or that grants the Company or any of its
Subsidiaries, license to, or franchise in respect of, any material right,
property or asset;
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(v)        all joint venture, limited liability company, partnership or other
similar Contracts (including all amendments thereto) in which the Company or any
of its Subsidiaries holds an interest;
 
(vi)       all Contracts relating to the acquisition or disposition of any
business, operations or division (whether by merger, sale of stock, sale of
assets or otherwise) to the extent any unresolved claims or actual or contingent
express obligations of any party thereunder remain;
 
(vii)      all Contracts containing outstanding material obligations relating to
the settlement of any Proceeding involving the Company or its Subsidiaries;
 
(viii)     all employment agreements between a Selling Party, the Company or any
of its Subsidiaries, on the one hand, and any Employee of the Company or its
Subsidiaries, on the other hand; or
 
(ix)        all Contracts between the Company or any of its Subsidiaries, on the
one hand, and a Major Supplier, on the other hand, other than purchase orders.
 
(b)        Each of the Section 2.10 Contracts is valid and binding on the
Company or its Subsidiary, and to the Knowledge of the Selling Parties, is in
full force and effect.  Neither the Company nor any of its Subsidiaries is in
violation of or in default under (nor, to the Knowledge of the Selling Parties,
does there exist any condition which upon the passage of time or the giving of
notice or both would cause such a violation of or default under) any
Section 2.10 Contract to which it is a party or by which they or any of their
respective properties or other assets are bound, other than inconsequential
defaults or violations.
 
(c)        Section 2.10(c) of the Company Disclosure Letter lists, as of the
date of this Agreement, each claim in excess of $100,000 made by any party in
connection with any Section 2.10 Contract which has not been settled as of the
date of this Agreement, and an explanation of the status of such claim,
including relevant dates, amounts and impact on caps, baskets and deductibles
under any indemnity thereunder.
 
SECTION 2.11.  Compliance with Laws.  Except with respect to Environmental Laws,
Employees and Labor, Employee Benefit Plans and Taxes, which are the subject of
Sections 2.12, 2.13, 2.14 and 2.15, respectively, each of the Company and its
Subsidiaries (including each and all of their operations, practices, properties
and assets) is, and since January 1, 2005, has been, in material compliance with
(a) all statutes, laws, ordinances, rules, regulations, judgments, orders and
decrees of any Governmental Authority (collectively, “Laws”) and Orders
applicable to it, its personnel, properties or other assets or its business or
operations, including Laws relating to consumer finance or the extension of
credit and (b) all permits, licenses, variances, exemptions, authorizations,
operating certificates, franchises, orders and approvals of all Governmental
Authorities (collectively, “Permits”) issued to the Company or any of its
Subsidiaries.  None of the Company and its Subsidiaries have received, since
January 1, 2005, a notice or other written communication alleging or relating to
a possible material violation of any Law or Order applicable to it, its
personnel, properties or other assets or its businesses or operations.  The
Company and its Subsidiaries have in effect all material Permits necessary for
them to own, lease or operate their properties and other assets and to carry on
their business operations as now conducted.  There is no Proceeding pending, nor
has the Company or its Subsidiaries received any written notice from any
Governmental Authority, to revoke, cancel, refuse to renew or adversely modify
any material Permit.
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.12.  Environmental Matters.  (a)  Each of the Company and its
Subsidiaries is in compliance in all material respects with all applicable
Environmental Laws, and there is no environmental Proceeding existing or
pending, or, to the Knowledge of the Selling Parties, threatened, against or
affecting the Company or any of its Subsidiaries alleging material noncompliance
with, or that has resulted in or is reasonably likely to result in Liability
under, Environmental Laws.  For purposes of this Agreement, “Environmental Laws”
shall mean all applicable Laws in effect as of the Closing and applicable
Permits and licenses relating to the protection of the environment, natural
resources or human health and safety.
 
(b)        The Selling Parties have made available to the Purchasing Parties
copies of all material environmental, health and safety reports, audits,
assessments or other material communications or documentation relating to
environmental, health or safety matters in their possession relating to the
Company and its Subsidiaries, or any property owned, operated or leased by the
Company and its Subsidiaries, including any material Phase I or Phase II
Environmental Site Assessments, asbestos surveys or abatement reports, indoor
air quality studies or remediation reports, or site assessment or remediation
plans.
 
SECTION 2.13.  Employees and Labor.  (a)  Section 2.13(a) of the Company
Disclosure Letter sets forth a complete and accurate list, as of the date of
this Agreement, of all collective bargaining agreements and any labor union
contracts to which the Company or any of its Subsidiaries is a party (including
any extensions of such agreements or agreements to extend such agreement or
agreements pending negotiation) and all collective bargaining agreements and
labor union contracts currently being negotiated as of the date of this
Agreement which are or would be applicable to any employees of the Company or
its Subsidiaries (each, an “Employee” and such agreements, collectively,
“CBAs”).  As of the date of this Agreement, no CBA has expired without being
either (x) renewed or (y) extended pending negotiations.  As of the date of this
Agreement, neither the Company nor any of its Subsidiaries is engaged in
negotiations with any labor organization as the collective bargaining
representative of any Employees for an initial collective bargaining
agreement.  To the Knowledge of the Selling Parties, as of the date of this
Agreement, (i) no officer or Employee is being represented by a works’ council
or a labor organization other than those that are parties to the CBAs and (ii)
there are no labor unions, except UNITE HERE or its subordinate Joint Boards or
local unions, presently engaging in any organizing activity with respect to any
Employee.  There are, and for the three years preceding the date of this
Agreement there have been, no strikes, organized slowdowns, work stoppages or
lockouts or other material labor disputes pending, or to the Knowledge of the
Selling Parties, threatened against or involving the Company or any of its
Subsidiaries.
 
(b)        Each of the Company and its Subsidiaries is in material compliance
with all Laws applicable to the Company and its Subsidiaries regarding the terms
and conditions of employment or other employment-related matters, including
without limitation Laws relating to discrimination, fair labor standards, wage
and hour, terms and conditions of employment practices and occupational health
and safety or wrongful discharge, and as of the date of this Agreement there are
no material complaints, lawsuits or other Proceedings pending or, to the
Knowledge of the Selling Parties, threatened against the Company or its
Subsidiaries brought by or on behalf of any applicant for employment, any
current or former Employee or any class of the foregoing, relating to any such
Laws, or alleging breach of any express or implied contract of employment or
wrongful termination of employment, or alleging any other discriminatory,
wrongful or tortious conduct in connection with the employment relationship.
 
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)        As of the date of this Agreement, no material grievance, arbitration
demand or Proceeding, whether or not filed pursuant to a CBA, is pending or, to
the Knowledge of the Selling Parties, is threatened, against the Company or any
of its Subsidiaries that involves an attempt by any labor organization to extend
its jurisdiction or representation rights, or (except in the case of CBAs listed
on Section 2.13(a) of the Company Disclosure Letter and the labor organizations
that are parties thereto) apply its collective bargaining agreement to the
Company or any of its Subsidiaries.
 
SECTION 2.14.  Employee Benefit Plans.  (a)  Section 2.14(a) of the Company
Disclosure Letter sets forth a true and complete list, as of the date of this
Agreement, of all “employee benefit plans” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and all
other material compensation, bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock or other equity-based, retirement, post-retirement health
or life insurance, vacation, disability, death benefit, hospitalization,
medical, employment, retention, consulting, change in control, salary
continuation, termination, severance or other employee benefit plans, programs,
policies, practices, arrangements, agreements, funds, commitments or payroll
practices maintained, sponsored or contributed to or required to be maintained,
sponsored or contributed to by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries contributes or is obligated to
contribute or under which the Company or any of its Subsidiaries has any
Liability (including a Liability arising out of an indemnification, guarantee,
hold harmless or similar agreement), with respect to any current or former
Employee, officer or director of the Company or any of its Subsidiaries or any
beneficiary or dependent thereof, other than Multiemployer Plans and CBAs (the
“Company Plans”).  None of the Company Plans provides for post-employment life
or health insurance benefits or coverage for any participant or any beneficiary
of a participant, except as may be required under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, or at the expense of the
participant or the participant’s beneficiary.  There has been no written
communication to Employees of the Company or its Subsidiaries that promises or
guarantees such Employees retiree health or life insurance benefits or other
retiree death benefits on a permanent basis.  As of the date of this Agreement,
neither the Company nor any of its Subsidiaries has announced any intent or
commitment to create or implement any additional employee benefit plan or to
amend, modify or terminate any Company Plan.  Each Company Plan that is an
employee welfare benefit plan may by its terms be amended or terminated on and
after the Closing Date without the incurrence of any material cost or Liability
by the Company or its Subsidiaries (it being understood that the obligations of
Purchaser pursuant to Section 5.08 hereof apply notwithstanding the foregoing
representation).
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)        True, correct and complete copies of the following documents with
respect to each of the Company Plans have been made available to the Purchasing
Parties by the Company, to the extent applicable:  (i) such Company Plan (or,
with respect to any Company Plan that is not in writing, a written description
of the terms thereof), all amendments thereto and related trust documents,
insurance contracts or other documentation of any related funding arrangement,
and amendments thereto, (ii) the most recent Forms 5500 and all schedules
thereto and the two most recent annual reports, actuarial reports and/or
financial reports, (iii) the most recent Internal Revenue Service (the “IRS”)
determination letter, if applicable, and any communication from or with the IRS
relating to such letter or the subject matter thereof, (iv) summary plan
descriptions, if applicable, (v) any material communication between the Company
or any of its Subsidiaries and any Governmental Authority and (vi)
communications that are not themselves Company Plans or CBAs, with one or more
participants in any Company Plan, that would reasonably be expected to result,
individually or in the aggregate, in material Liability to the Company in excess
of the Company’s obligations under any Company Plan or CBA.
 
(c)        Section 2.14(c) of the Company Disclosure Letter sets forth, as of
the date of this Agreement, a true and complete list of each “multiemployer
plan” (within the meaning of Section 3(37) and Section 4001(a)(3) of ERISA)
maintained or contributed to by the Company or any of its Subsidiaries, or to
which the Company or any of its Subsidiaries is obligated to contribute or has
any Liability (a “Multiemployer Plan”).  For purposes of this Agreement, the
term “Multiemployer Plan” shall be deemed to include the Barneys
Retail/Employees Union Health Fund.  Neither the Company nor any of its
Subsidiaries has (i) incurred, or is reasonably likely to incur, a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in
Sections 4203 and 4205, respectively, of ERISA) with respect to any
Multiemployer Plan or (ii) received any notice, as of the date of this
Agreement, or otherwise reasonably expects that any Multiemployer Plan is or
will be “insolvent” or in “reorganization” (within the meaning of Sections 4241
and 4245, respectively, of ERISA).  The Company has provided the Purchasing
Parties with the most recent estimates requested by the Company (it being
understood that no such estimates were requested by the Company in connection
with this Agreement or the transactions contemplated hereby) of the potential
withdrawal liability to which the Company or any Subsidiary would be subject if
the Company or any Subsidiary were to withdraw from each Multiemployer Plan.
 
(d)        Section 2.14(d) of the Company Disclosure Letter sets forth a true
and complete list, as of the date of this Agreement, of (i) each Company Plan
that provides severance, termination, retention, change in control or similar
benefits (the “Company Severance Plans”) and (ii) the levels of Employees who
participate in each such Company Severance Plan.
 
(e)        Neither the Company nor its Subsidiaries (i) maintains or contributes
to, or has maintained or contributed to, (x) any “employee benefit plan” (other
than a Multiemployer Plan) within the meaning of Section 3(3) of ERISA that is
subject to Section 302 or Title IV of ERISA or Section 412 of the Code or
(y) any “multiple employer plan” within the meaning of Sections 4063/4064 of
ERISA or Section 413(c) of the Code or (ii) has incurred or, to the Knowledge of
the Selling Parties, is reasonably likely to incur, any Liability pursuant to
Section 412 of the Code or Title I or Title IV of ERISA (other than Liability
for premiums to the Pension Benefit Guaranty Corporation arising in the ordinary
course of business).  Neither the Company nor any of its Subsidiaries has, in
the past five years, engaged in any transaction described in Section 4069 or
4212(c) of ERISA that would reasonably be expected to result in the incurrence
of a Liability by the Company or its Subsidiaries on or after the Closing.
 
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(f)        Each Company Plan has been maintained in all material respects in
accordance with its terms and in compliance in all material respects with all
provisions of ERISA, the Code (including in each case rules and regulations
thereunder) and other applicable Laws with respect to such Company Plan.  Other
than routine claims for benefits, there is no pending or, to the Knowledge of
the Selling Parties, threatened material audit or material Proceeding relating
to any Company Plan. With respect to each Company Plan for which financial
statements are required by ERISA, to the Knowledge of the Selling Parties, there
has been no material adverse change in the financial status of such Company Plan
since the date of the most recent such statements provided to the Purchasing
Parties by the Company.  To the Knowledge of the Selling Parties, no “prohibited
transaction,” breach of fiduciary duty or similar action or omission has
resulted in or is reasonably likely to result in the imposition of any material
Liability, Tax or penalty on the Company or any of its Subsidiaries, or in any
requirement for the posting of security with respect to a Company Plan or
imposition of any Lien on the assets of the Company or any of its Subsidiaries
with respect to a Company Plan, under ERISA, the Code or other applicable Law.
 
(g)        Each Company Plan that is intended to qualify under Section 401 of
the Code has been given a favorable determination letter from the IRS with
respect to such qualification, and, to the Knowledge of the Selling Parties,
nothing has occurred with respect to the operation of the Company Plans that has
caused or is reasonably likely to cause the loss of such qualification or
exemption or the imposition of any material Liability, penalty or Tax under
ERISA or the Code.
 
(h)        Except for failures to make contributions that individually or in the
aggregate would not reasonably be expected to result in material Liability to
the Company or any of its Subsidiaries, all contributions (including all
employer contributions and employee salary reduction contributions) required to
have been made by the Company or its Subsidiaries under any of the Company Plans
(or in the case of any Multiemployer Plan, the applicable CBA or other governing
Contract) or by Law to any funds or trusts established under a Company Plan or
Multiemployer Plan or in connection therewith have been made by the due date
thereof (including any valid extensions) and any payments not yet due have been
accurately reflected in the consolidated balance sheet included in the Financial
Statements.
 
(i)        Neither the execution and delivery of this Agreement nor the
consummation of the Acquisition or any other transaction contemplated by this
Agreement will (i) entitle any Employee or any director or independent
contractor of the Company or any of its Subsidiaries to, or increase any,
severance, change in control, termination or other compensation or benefits;
(ii) increase the amount or value of any benefit or compensation otherwise
payable or required to be provided to any such Employee, director or independent
contractor; (iii) accelerate the time of payment or vesting or trigger any
payment or funding (through a grantor trust or otherwise) of any such
compensation or benefits under, or trigger any other material obligation
pursuant to any Company Plan; or (iv) result in any amount failing to be
deductible by reason of Section 280G of the Code.
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(j)        On or following the consummation of the transactions contemplated by
this Agreement, none of the Company nor any of its Subsidiaries would reasonably
be expected to incur any Liability under Title IV of ERISA as a result of being
treated as a single employer with Seller Parent or its Affiliates (other than
the Company and its Subsidiaries) for purposes of Section 414(b), (c), (m) or
(o) of the Code or Section 4212(c) or 4069 of ERISA.
 
SECTION 2.15.  Tax Matters.  (a)  Each of the Company, its Subsidiaries and any
consolidated, combined, unitary, affiliated or aggregate group of which the
Company or any of its Subsidiaries is a member (an “Affiliated Group”) has
timely filed (taking into account any extension of time within which to file)
all material federal, state, local and foreign income and franchise Tax Returns
required to be filed by it and has paid all Taxes shown to be due on such Tax
Returns, and all such Tax Returns are true and complete in all material
respects.  For purposes of this Agreement, (i) “Taxes” shall mean all federal,
state and local, domestic and foreign, income, employment, withholding,
escheats, property, unclaimed property, real property transfer, transfer gains,
transfer, sales, excise and other taxes, tariffs or governmental charges of any
nature whatsoever, including any interest, penalties or additions with respect
thereto, imposed by any Governmental Authority, including any Liability for the
payment of any amounts of the type described above as a result of being a member
of an Affiliated Group or as a result of being party to any tax sharing
agreement with any of the Selling Parties, any of their Subsidiaries, or any
member of any such Affiliated Group, or as a result of any express or implied
obligation to indemnify any such other person with respect to the payment of any
amounts of the type described above, and (ii) “Tax Returns” shall mean any
return, declaration, report, claim for refund, or information return or
statement relating to taxes, including any schedule or attachment thereto, and
including any amendment thereof.
 
(b)        No deficiencies for any Taxes have been proposed, asserted or
assessed against the Company, any of its Subsidiaries or any Affiliated Group
that are still pending and none of the Selling Parties, the Company or its
Subsidiaries is currently involved with or has received any notice of any
threatened or proposed Tax audit, examination, refund litigation, investigation,
claim, administrative proceeding or adjustment in controversy with respect to
the Company or any of its Subsidiaries.
 
(c)        The federal income Tax Returns of the Affiliated Group of which the
Company and its Subsidiaries are currently a member have been examined by and
settled with the IRS (or the applicable statute of limitations has expired) for
all years through December 31, 2004.
 
(d)        Neither the Company nor any of its Subsidiaries has constituted
either a “distributing corporation” or a “controlled corporation” (in each case,
within the meaning of Section 355(a)(1)(A) of the Code) in a distribution of
stock qualifying for tax-free treatment under Section 355(e) of the Code (A) in
the two years preceding the date of this Agreement or (B) in a distribution that
could otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
Acquisition.
 
(e)        No material claim has been made by any Tax authority in a
jurisdiction where the Company or any of its Subsidiaries has not filed a Tax
Return that it is or may be subject to Tax by such jurisdiction, nor to the
Knowledge of the Selling Parties is any such assertion threatened.
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(f)        As of the date of this Agreement, there is no outstanding request for
any extension of time within which to pay any Taxes or file any Tax Returns, and
no waiver, extension or comparable consent regarding the application of the
statute of limitations with respect to any Taxes or Tax Return is outstanding,
nor is any request for any such waiver or consent pending.
 
(g)        As of the date of this Agreement, the Company and each of its
Subsidiaries have withheld and paid all Taxes required to be withheld in
connection with any amounts paid or owing to any employee, creditor, independent
contractor or other third party except where failure to do so has not had and is
not reasonably likely to have, individually or in the aggregate with any other
such failure or failures, a Material Adverse Effect.  The Company and each of
its Subsidiaries has complied with all information reporting and backup
withholding obligations with respect to such payments.
 
(h)        The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
 
(i)        There are no Liens (other than Permitted Liens) for Taxes upon the
Company and its Subsidiaries.
 
(j)        Neither the Company nor any of its Subsidiaries, with respect to the
income and activities of the Company and its Subsidiaries, have been required to
file any foreign Tax Returns.
 
(k)        None of the Selling Parties, with respect to the Company and each of
its Subsidiaries, or the Company and each of its Subsidiaries, has agreed to
make, nor is required to make, any adjustments with respect to any taxable
period ending after the Closing Date pursuant to Section 481(a) of the Code or
any similar provision of state or local law by reason of a change in accounting
method initiated by it or any other relevant party.  To the Knowledge of the
Selling Parties, the IRS has no currently outstanding proposed adjustment or
change in accounting with respect to the Company and its Subsidiaries, and none
of the Selling Parties, the Company or its Subsidiaries has any application
pending with any Governmental Authority requesting permission for any changes in
Tax accounting methods that relate to the business or assets of the Company or
any of its Subsidiaries.
 
(l)        None of the Selling Parties (with respect to the Company and its
Subsidiaries), the Company, or its Subsidiaries has “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
section 1.6011-4(b).
 
SECTION 2.16.  Real Estate.  (a)  None of the Company or any of its Subsidiaries
owns any real property.
 
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(b)        Section 2.16(b) of the Company Disclosure Letter sets forth a true,
correct and complete list of the common address and current use of all real
property leased, subleased, licensed or otherwise used or occupied (whether as a
tenant, subtenant, or pursuant to other occupancy arrangements) by the Company
and its Subsidiaries (collectively, the “Company Leased Real Property”) pursuant
to leases, subleases, licenses and other occupancy agreements, including all
amendments, modifications and supplements with respect to any of the foregoing
(the “Company Leases”) under which the Company or any of its Subsidiaries is a
tenant, subtenant or occupant, and for each Company Lease indicates whether or
not the consent of the landlord will be required in connection with the
transactions contemplated by this Agreement.  The Company or one of its
Subsidiaries (either directly or indirectly) holds a valid and existing
leasehold or subleasehold interest, as applicable, in the Company Leased Real
Property under each of the Company Leases.  The Selling Parties have delivered
or made available to the Purchasing Parties true, correct and complete copies of
each of the Company Leases.  With respect to each Company Lease:  (i) such
Company Lease is, and, assuming the receipt of the consents set forth in Section
2.16(b) of the Company Disclosure Letter and the provision of any notices
required under the Company Leases, upon the consummation of the transactions
contemplated by this Agreement will be, (A) in full force and effect, (B) the
legal, valid, and binding obligation of the Company or the applicable
Subsidiary, and (C) current with respect to rent and other sums and charges
payable by the Company or such Subsidiary pursuant to the Company Lease,
(ii) none of the Company or any of its Subsidiaries is in material default,
taking into account any notice and cure period, under such Company Lease, to the
Knowledge of the Selling Parties, no other party to a Company Lease is in
material default, taking into account any notice and cure period, under such
Company Lease and, to the Knowledge of the Selling Parties, no event has
occurred that, with notice or lapse of time, or both, would constitute a
material breach or default by the Company or any of its Subsidiaries or permit
termination under such Company Lease by any party thereto, (iii) the terms of
such Company Lease have not been modified in any respect, except to the extent
that such modifications are set forth in the documents previously delivered or
made available to the Purchasing Parties or disclosed to the Purchasing Parties
in Section 2.16(b) of the Company Disclosure Letter, and none of the Selling
Parties, the Company or its Subsidiaries is currently in negotiations with any
landlord to cancel or terminate any Company Lease prior to the end of the stated
term of such Company Lease, (iv) none of the Selling Parties, the Company or any
of its Subsidiaries has assigned, transferred, conveyed, mortgaged, deeded in
trust or granted any security interest in its leasehold interest in such Company
Lease, and, other than the Company Leases, none of the Company Leased Real
Property is subject to any lease, sublease, license or other agreement which
grants, from the Company or one of its Subsidiaries, to any other person, any
right to the use, occupancy or enjoyment of such Company Leased Real Property or
any part thereof and (v) each guaranty by the Company or any of its
Subsidiaries, if any, with respect to a Company Lease is in full force and
effect.
 
(c)        None of the Selling Parties, the Company or any of its Subsidiaries
has received written notice of any violation by the Company or any of its
Subsidiaries of any existing Law, applicable to any store, distribution facility
or warehouse facility operated by the Company or any of its Subsidiaries
pursuant to a Company Lease (each, a “Company Facility”), which violation would
be reasonably likely to materially adversely affect the present use and
operation of the Company Leased Real Property.
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(d)        None of the Selling Parties, the Company or any of its Subsidiaries
has received written notice of and, to the Knowledge of the Selling Parties,
there are no pending condemnation or eminent domain Proceedings that affect any
Company Leased Real Property.
 
(e)        None of the Selling Parties, the Company or its Subsidiaries has
received written notice of any Proceeding and, to the Knowledge of the Selling
Parties, there is no Proceeding threatened or pending against the Company or its
Subsidiaries with respect to any rights or interests of the Company or its
Subsidiaries in any portion of the Company Leased Real Property.  None of the
Selling Parties, the Company or any of its Subsidiaries has received written
notice of the existence of any outstanding or pending Order and, to the
Knowledge of the Selling Parties, there are no extant Orders relating to the
lease, use, occupancy or operation by the Company or its Subsidiaries of the
Company Leased Real Property, which Orders would be reasonably likely to
materially adversely affect the present use and operation of the Company Leased
Real Property.
 
(f)        To the Knowledge of the Selling Parties, the current use of the
Company Leased Real Property by the Company or any of its Subsidiaries does not
violate any instrument of record affecting such Company Leased Real Property,
which violations would be reasonably likely to materially adversely affect the
present use and operation of the Company Leased Real Property.  Since January 1,
2005,  no material damage or destruction has occurred with respect to any of the
Company Leased Real Property which has not been substantially repaired prior to
the date of this Agreement.
 
(g)        All Permits required to be obtained by the Company or its
Subsidiaries, if any (collectively, the “Company Leased Real Property Permits”),
to continue the present use and operation of the Company Leased Real Property,
have been issued to the Company or such Subsidiary and are, as of the date of
this Agreement, in full force and effect, except for any lapses, terminations or
non-issuances of Company Leased Real Property Permits which would not reasonably
be likely to materially adversely affect the present use and operation of the
Company Leased Real Property.  None of the Selling Parties, the Company or its
Subsidiaries has received any written notice from a Governmental Entity having
jurisdiction over the Company Leased Real Property threatening a suspension,
revocation or cancellation of any Company Leased Real Property Permit that would
be reasonably likely to materially adversely affect the present use and
operation of the Company Leased Real Property as a whole.
 
SECTION 2.17.  Terminated Leases.  None of the Company or any Subsidiary has, or
will have, any Liability of any kind related to the closing of any Company
Facility with respect to which the Company or any of its Subsidiaries has
terminated, or prior to the Closing Date will terminate, its leasehold or
subleasehold interest, except to the extent reserved against in the balance
sheet dated February 3, 2007 or disclosed in the notes to the Financial
Statements.  None of the Selling Parties, the Company or any of its Subsidiaries
has received any notice of any such Liability (whether actual, pending or
threatened).
 
SECTION 2.18.  Sufficiency of Assets; Shared Assets and Services.  The Company
or its Subsidiaries have, and, assuming the provision of services under the
Transition Services Agreement, following the Closing will have, good title to,
or a valid leasehold interest in, or license or right to use all of the assets
necessary, and such assets are in such condition and repair (ordinary wear and
tear excepted) as is sufficient, in all material respects, to operate the
business of the Company and its Subsidiaries after the Closing Date in
substantially the same manner as presently conducted.  Section 2.18 of the
Company Disclosure Letter contains a complete and accurate list as of the date
of this Agreement of (i) all the material assets used or held for use by the
Company or its Subsidiaries that the Selling Parties or their Affiliate (other
than the Company and its Subsidiaries) owns, leases, licenses, has a right to
use or otherwise uses and (ii) the material services provided by the Selling
Parties or their Affiliates (other than the Company and its Subsidiaries) to the
Company and its Subsidiaries.
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.19.  Insurance.  (a)  Section 2.19(a) of the Company Disclosure Letter
sets forth an accurate and complete list of the policies of insurance maintained
as of the date of this Agreement by or for the benefit of the Company and its
Subsidiaries (including any policies of insurance maintained for purposes of
providing benefits such as workers’ compensation and employers’ liability
coverage) (collectively, the “Policies”) as well as a description of all risks
that the Company and its Subsidiaries designate as “self-insured”.  To the
Knowledge of the Selling Parties, as of the date of this Agreement no insurer on
any such Policy has been declared insolvent or placed in receivership,
conservatorship or liquidation.
 
(b)        Section 2.19(b) of the Company Disclosure Letter sets forth a list of
all pending claims as of the date of this Agreement (including with respect to
insurance obtained but not currently maintained) and the claims history (for
filed claims) for the Company and its Subsidiaries since January 1, 2005
(including with respect to insurance obtained but not currently maintained), in
each case with respect to each claim (or series of related claims) involving
amounts in excess of $250,000.  None of the Company or any of its Subsidiaries
has been refused any insurance coverage with respect to any material aspect of
its operations, nor has its coverage been limited in any material respect by any
insurance carrier to which it, or either of the Selling Parties on its behalf,
has applied for insurance.  As of the date of this Agreement, there is no claim
by the Company or any of its Subsidiaries, or by either of the Selling Parties
on its behalf, pending under any such Policies as to which coverage has been
questioned, denied or disputed by the underwriters of such Policies.
 
SECTION 2.20.  Intellectual Property.  (a)  Section 2.20 of the Company
Disclosure Letter set forth the Company’s and its Subsidiaries’ trademark status
as of the date of this Agreement.  Each of the Company and its Subsidiaries
owns, or is validly licensed or otherwise has the right to use, all Intellectual
Property Rights that are used in the conduct of the business of the Company and
its Subsidiaries, in each case free and clear of all Liens other than Permitted
Liens.  No trademark that is material to the Company’s business as currently
conducted is subject to lapse or abandonment.  All right, title and interest to
the “Barneys” and “Barneys New York” trademarks are owned by the Company and are
not subject to any Liens (other than Permitted Liens) or licenses.
 
(b)        To the Knowledge of the Selling Parties, neither the Company nor any
of its Subsidiaries has infringed upon or misappropriated in any material
respect any Intellectual Property Rights of any other person.  As of the date of
this Agreement, no material claims are pending or, to the Knowledge of the
Selling Parties, threatened that the Company or any of its Subsidiaries is
infringing or misappropriating the rights of any person with regard to any
Intellectual Property Right.
 
23

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(c)        To the Knowledge of the Selling Parties, no person or persons are
infringing in any material respect the rights of the Company or any of its
Subsidiaries with respect to any Intellectual Property Right owned by the
Company or any of its Subsidiaries.  As of the date of this Agreement, no
material claims are pending or, to the Knowledge of the Selling Parties, are
threatened against the Company or any of its Subsidiaries with regard to the
ownership by the Company or any of its Subsidiaries of any Intellectual Property
Rights.
 
(d)        As used in this Agreement, “Intellectual Property Rights” shall mean
patents, trademarks (registered or unregistered), trade secrets, copyrights,
trade names, domain names, service marks, brand names, trade dress, and other
indications of origin, together with the goodwill associated with the foregoing
and registrations of, and applications to register, the foregoing, including any
extension, modification or renewal of any such registration or application.
 
(e)        The IT Systems owned or licensed by the Company and its Subsidiaries
together with the IT Systems to be used by Seller Parent or any of its
Subsidiaries in the performance of their obligations under, or which the
Purchasing Parties are to be provided the benefit of pursuant to the terms of,
the Transition Services Agreement constitute all the IT Systems that are
material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole.  As used in this Agreement, “IT Systems” shall mean computer
software programs, including all source code and object code therein and all
designs and documentation related thereto.
 
(f)        All renewal and maintenance fees that are due and payable for the
Intellectual Property Rights used by the Company have been paid and, to the
Knowledge of the Selling Parties, all Intellectual Property Rights owned by the
Company and its Subsidiaries are valid, subsisting and enforceable.
 
SECTION 2.21.  Company Proprietary Credit Card.  (a)  Each of the “Barneys”
credit card accounts has been solicited, originated, created, maintained, and
serviced by the Company and its Subsidiaries in compliance, in all material
respects, with (i) the applicable credit card Contract between the Company or
its applicable Subsidiary and the person for whom such account has been
established and to whom such credit card has been issued and (ii) the applicable
policies, procedures and practices pursuant to which the Company or any of its
Subsidiaries manages its rights, title and interest in and to such accounts and
receivables related to such account and underwrites, establishes, administers,
processes, services, collects, terminates or charges-off such accounts and such
receivables.
 
(b)        Prior to the date of this Agreement, the Company has made available
to the Purchasing Parties true and complete copies of each form of credit card
Contract and other documentation provided to holders of “Barneys” credit cards,
and each such form contains all material terms of the Contract between the
Company or its applicable Subsidiary and such holder.
 
(c)        The Company and its Subsidiaries have reasonable procedures and
protections in place regarding the collection, use and dissemination of personal
data or other information concerning customers.  Since January 1, 2005 there has
been no material breach with respect to the systems of the Company and its
Subsidiaries resulting in the loss of personal data or other information
concerning customers.
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.22.  Transactions with Affiliates.  None of the Selling Parties or any
of their Affiliates (other than the Company and its Subsidiaries) or any
executive officer or director, as applicable, of the Company or its Subsidiaries
or any member of his or her immediate family or any of his or her Affiliates
(each a “Related Person”) (a) owes any amount to the Company or its Subsidiaries
(other than in respect of extensions of credit in the ordinary course of
business for goods or services purchased from the Company or any of its
Subsidiaries or advances for travel expenses), nor does the Company or its
Subsidiaries owe any amount to, nor has the Company or its Subsidiaries
committed to make a loan or extend or guarantee credit to or for the benefit of,
any Related Person (other than in respect of extensions of credit in the
ordinary course of business for goods or services purchased from the Company or
any of its Subsidiaries or advances for travel expenses), other than payments of
salaries and benefits in the ordinary course and intercompany Indebtedness to be
terminated pursuant to Section 5.12 or (b) is involved in any business
arrangement (other than employment or acting as a director) or other
relationship with the Company or its Subsidiaries in which such Related Person
had, or will have, a direct or indirect material interest, other than (i) sales
of goods or services by the Company or any of its Subsidiaries to any Related
Person in the ordinary course of business, (ii) extensions of credit related to
such sales, (iii) advances for travel expenses, (iv) the shared services
described in Section 2.18, (v) intercompany Indebtedness to be terminated
pursuant to Section 5.12 and (vi) purchases by the Company or its Subsidiaries
of goods for resale from Seller Parent or its Subsidiaries.
 
SECTION 2.23.  Major Suppliers.  None of the Selling Parties, the Company or any
of its Subsidiaries is engaged, as of the date of this Agreement, in any
material dispute with any Major Supplier.  During the period from February 3,
2007 to the date of this Agreement, no Major Supplier has terminated or
materially reduced or indicated its intention to terminate or materially reduce
(as compared to the same period in the prior year) its business relations with
the Company or its Subsidiaries or requested any material and adverse change in
the terms on which it supplies merchandise for the Company or its
Subsidiaries.  A “Major Supplier” means any merchandise vendor to the Company or
its Subsidiaries to whom the Company or its Subsidiaries paid, in the aggregate,
more than $3,000,000 during the fiscal year ended February 3, 2007.
 
SECTION 2.24.  Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other person, other than Goldman, Sachs & Co., the fees and
expenses of which will be paid by Seller Parent, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company.
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
 
ARTICLE III
 
Representations and Warranties
Relating to Selling Parties and the Shares
 
Except as set forth in the Company Disclosure Letter, each Selling Party,
jointly and severally, represents and warrants to the Purchasing Parties as
follows:
 
SECTION 3.01.  Organization, Standing and Corporate Power.  Seller Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of Pennsylvania and has all requisite corporate power and authority to carry on
its business as now being conducted.  Seller is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware and has all
requisite corporate power and authority to carry on its business as now being
conducted.
 
SECTION 3.02.  Authority; Noncontravention.  (a)  The Selling Parties have all
requisite corporate power and authority to execute and deliver this Agreement,
and each Selling Party and each of its Affiliates has, or prior to the execution
thereof, will have, all requisite power and authority to execute and deliver
each Related Document to which such Selling Party or such Affiliate is a party
or will be a party, and to consummate the Acquisition and the other transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and each Related Document to which it is a party or will be a party by the
Selling Parties and their respective Affiliates (to the extent a party thereto),
and the consummation of the Acquisition and the other transactions contemplated
hereby and thereby, and the compliance by the Selling Parties and their
respective Affiliates (to the extent a party thereto) with the provisions of
this Agreement and each Related Document to which it is a party or will be a
party have been (and in the case of the Related Documents, will be) duly
authorized by all necessary corporate action on the part of the Selling Parties
and their respective Affiliates (to the extent a party thereto) and no other
corporate proceedings on the part of the Selling Parties and their respective
Affiliates (to the extent a party thereto) are necessary to authorize or approve
this Agreement or the Related Documents to which such Selling Party or Affiliate
is a party or will be a party, or to consummate the Acquisition or the other
transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by the Selling Parties and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes a
legal, valid and binding obligation of the Selling Parties, enforceable against
the Selling Parties in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other Laws affecting creditors’ rights generally from time to time in
effect).  Each Related Document to which a Selling Party or its Affiliate is a
party or will be a party has been or will be duly executed and delivered by such
Selling Party or such Affiliate (to the extent a party thereto) and, assuming
the due authorization, execution and delivery by the other parties hereto,
constitutes or will constitute a legal, valid and binding obligation of the
applicable Selling Party or its Affiliate, enforceable against such Selling
Party or its Affiliate in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other Laws affecting creditors’ rights generally from time to time in effect).
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(b)        The execution and delivery of this Agreement and each Related
Document to which it is a party or will be a party does not, and the
consummation of the Acquisition and the other transactions contemplated hereby
and the performance of its obligations and compliance with the provisions hereof
and thereof do not and will not, conflict with, or result in any violation or
breach of, or constitute a default (with or without notice or lapse of time or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation, or to the loss of a benefit under, or result in
the creation of any Lien upon any of the properties or other assets of the
Selling Parties or any of their Affiliates (to the extent a party thereto) under
(i) their Organizational Documents, (ii) any Contract to which the Selling
Parties or their respective Affiliates (as applicable) are party or are bound or
any of their respective properties or other assets is bound by or subject to or
otherwise under which the Selling Parties have any rights or benefits, or
(iii) subject to the governmental filings and other matters referred to in
Section 3.03, any Law applicable to the Selling Parties or their Affiliates (as
applicable) or properties or other assets, other than, in the case of
clauses (i), (ii) and (iii) above, any such conflicts, violations, breaches,
defaults, rights, results, losses or Liens that individually or in the aggregate
are not reasonably likely to impair in any material respect the ability of the
Selling Parties to perform their obligations under this Agreement or the Related
Documents or prevent or materially impede, interfere with, hinder or delay the
consummation of the Acquisition or any of the other transactions contemplated by
this Agreement or the Related Documents to which such Selling Party or Affiliate
is a party or will be a party.
 
SECTION 3.03.  Governmental Approvals.  No consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any Governmental Authority is required by or with respect to the
Selling Parties or their Affiliates in connection with the execution and
delivery of this Agreement or any Related Document to which it is a party or
will be a party, by the Selling Parties or their Affiliates or the consummation
by the Selling Parties or their Affiliates of the Acquisition or any of the
other transactions contemplated by this Agreement or the Related Documents to
which it is a party or will be a party, except for (a) those required to be made
pursuant to the HSR Act, (b) the filing with the SEC of such reports under the
Exchange Act as may be required in connection with this Agreement or the Related
Documents, the Acquisition and the other transactions contemplated hereby and
thereby and (c) such other consents, approvals, orders, authorizations,
registrations, declarations, permits, actions, notifications and filings the
failure of which to be obtained or made individually or in the aggregate have
not had and are not reasonably likely to have an Effect described in clause (ii)
of the definition of Material Adverse Effect.
 
SECTION 3.04.  Litigation.  As of the date of this Agreement, there is no
Proceeding pending or, to the Knowledge of the Selling Parties, threatened
against or affecting the Selling Parties or any of their Affiliates that
individually or in the aggregate is reasonably likely to impair in any material
respect the ability of the Selling Parties or any of their Affiliates to perform
their obligations under this Agreement or any Related Document to which any of
them is a party or will be a party or prevent or materially impede, interfere
with, hinder or delay the consummation of the Acquisition or any of the other
transactions contemplated by this Agreement or any Related Document to which any
of them is a party or will be a party, nor is there any judgment, decree,
injunction, rule or order of any Governmental Authority or arbitrator
outstanding, or, to the Knowledge of the Selling Parties, investigation,
Proceeding, notice of violation, order of forfeiture or complaint by any
Governmental Authority involving the Selling Parties or any of their Affiliates
that individually or in the aggregate is reasonably likely to impair in any
material respect the ability of the Selling Parties or any of their Affiliates
to perform their obligations under this Agreement or any Related Document to
which any of them is a party or will be a party or prevent or materially impede,
interfere with, hinder or delay the consummation of the Acquisition or any of
the other transactions contemplated by this Agreement or any Related Document to
which any of them is a party or will be a party.
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
 
SECTION 3.05.  Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other person, other than Goldman, Sachs & Co., the fees and
expenses of which will be paid by Seller Parent, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Selling Parties or the Company.
 
SECTION 3.06.  The Shares.  Seller has good and valid title to the Shares, free
and clear of any lien, encumbrance, mortgage, deed of trust, security interest,
easement, conditional sale or other title retention agreement, pledge,
hypothecation, assessment, lease, levy, charge, transfer restriction, right of
first offer, right of first refusal, option, preemptive right, voting trust or
agreement, proxy or set off or other adverse claim of any kind or nature,
whether arising by agreement, statute or otherwise.  Assuming Purchaser has the
requisite power and authority to be the lawful owner of the Shares, upon
delivery to Purchaser at the Closing of certificates representing the Shares,
duly endorsed by Seller for transfer to Purchaser, and upon Seller Parent’s
receipt of the Closing Date Amount, good and valid title to the Shares will pass
to Purchaser, free and clear of any lien, encumbrance, mortgage, deed of trust,
security interest, easement, conditional sale or other title retention
agreement, pledge, hypothecation, assessment, lease, levy, charge, transfer
restriction, right of first offer, right of first refusal, option, preemptive
right, voting trust or agreement, proxy or set off or other adverse claim of any
kind or nature, whether arising by agreement, statute or otherwise, other than
those arising from acts of Purchaser or its Affiliates.  Other than this
Agreement, the Shares are not subject to any voting trust agreement or other
Contract, including any Contract restricting or otherwise relating to the
voting, dividend rights or disposition of the Shares.
 
ARTICLE IV
 
Representations and Warranties of the Purchasing Parties
 
Each of the Purchasing Parties, jointly and severally, represents and warrants
to the Selling Parties as follows:
 
SECTION 4.01.  Organization, Standing and Corporate Power.  Each Purchasing
Party is an entity duly organized, validly existing and in good standing, to the
extent applicable, under the Laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as now being conducted.
 
SECTION 4.02.  Authority; Noncontravention.  (a)  Each Purchasing Party and each
of its respective Affiliates (as applicable) has all requisite power and
authority to execute and deliver this Agreement and has, or prior to the
execution thereof, will have, all requisite power and authority to execute and
deliver each Related Document to which such Purchasing Party or such Affiliate
is a party or will be a party, and to consummate the Acquisition and the other
transactions contemplated hereby and thereby, including the Financing.  The
execution and delivery of this Agreement and each Related Document to which it
is a party, or will be a party by the Purchasing Parties and their respective
Affiliates (to the extent a party thereto) and the consummation of the
Acquisition and any of the other transactions contemplated hereby and thereby,
including the Financing, and the compliance by the Purchasing Parties and their
respective Affiliates with the provisions of this Agreement and each Related
Document to which such Purchasing Party or such Affiliate is a party or will be
a party have been (and in the case of the Related Documents, will be) duly
authorized by all necessary corporate or other action on the part of the
Purchasing Parties and their respective Affiliates, and no other corporate or
other proceedings on the part of the Purchasing Parties or any of their
respective Affiliates is necessary to authorize or approve this Agreement or any
Related Document to which such Purchasing Party or such Affiliate is a party or
will be a party, or to consummate the Acquisition or the other transactions
contemplated hereby and thereby, including the Financing.  This Agreement has
been duly executed and delivered by the Purchasing Parties and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes a
legal, valid and binding obligation of the Purchasing Parties, enforceable
against the Purchasing Parties in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other Laws affecting creditors’ rights generally from time to
time in effect).  Each Related Document to which a Purchasing Party or any of
its respective Affiliates is a party or will be a party has been or will be duly
executed and delivered by such Purchasing Party and such Affiliates (as
applicable), and constitutes or will constitute a legal, valid and binding
obligation of such Purchasing Party and such Affiliates (as applicable),
enforceable against such Purchasing Party and such Affiliates (as applicable) in
accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other Laws affecting
creditors’ rights generally from time to time in effect).
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(b)        The execution and delivery of this Agreement and each Related
Document to which a Purchasing Party or any of its Affiliates is a party or will
be a party does not, and the consummation of the Acquisition and any of the
other transactions contemplated hereby, including the Financing, and the
performance of their obligations and compliance with the provisions hereof and
thereof do not and will not, conflict with, or result in any violation or breach
of, or constitute a default (with or without notice or lapse of time or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation, or to the loss of a benefit under, or result in the creation of
any Lien upon any of the properties
or other assets of such Purchasing Party or any of its Affiliates (as
applicable) under (i) the Organizational Documents of such Purchasing Party or
any of its Affiliates (as applicable), (ii) any Contract to which such
Purchasing Party or any of its Affiliates (as applicable) is a party or is bound
or any of their respective properties or other assets is bound by or subject to
or otherwise under which such Purchasing Party or any of its Affiliates (as
applicable) has any rights or benefits or (iii) subject to the governmental
filings and other matters referred to in Section 4.03, any Law applicable to
such Purchasing Party or any of its Affiliates (as applicable) or properties or
other assets, other than, in the case of clauses (i), (ii) and (iii) above, any
such conflicts, violations, breaches, defaults, rights, results, losses or Liens
that individually or in the aggregate are not reasonably likely to impair in any
material respect the ability of such Purchasing Party or any of its Affiliates
(as applicable) to perform their obligations under this Agreement or any Related
Document to which such Purchasing Party or such Affiliate is a party or will be
a party, or prevent or materially impede, interfere with, hinder or delay the
consummation of the Acquisition or any of the other transactions contemplated by
this Agreement, including the Financing, or any Related Document to which such
Purchasing Party or such Affiliate is a party or will be a party.
 
 
29

--------------------------------------------------------------------------------


 
SECTION 4.03.  Governmental Approvals.  No consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any Governmental Authority is required by or with respect to the
Purchasing Parties or their respective Affiliates (as applicable) in connection
with the execution and delivery of this Agreement or any Related Document to
which a Purchasing Party or any of its Affiliates is a party or will be a party,
by such Purchasing Party or such Affiliate or the consummation by the Purchasing
Parties of the Acquisition or any of the other transactions contemplated by this
Agreement, including the Financing, or any Related Document to which such
Purchasing Party or such Affiliate is a party or will be a party, except for
(i) those required to be made pursuant to the HSR Act and (ii) such other
consents, approvals, orders, authorizations, registrations, declarations,
permits, actions, notifications and filings the failure of which to be obtained
or made individually or in the aggregate is not reasonably likely to impair in
any material respect the ability of such Purchasing Party or its Affiliates (as
applicable) to perform their obligations under this Agreement or any Related
Document to which such Purchasing Party or such Affiliate is a party or will be
a party, or prevent or materially impede, interfere with, hinder or delay the
consummation of the Acquisition or any of the other transactions contemplated by
this Agreement, including the Financing, or any Related Document to which such
Purchasing Party or such Affiliate is a party or will be a party.
 
SECTION 4.04.  Litigation.  As of the date of this Agreement, there is no
Proceeding pending or, to the knowledge of the Purchasing Parties, threatened
against or affecting the Purchasing Parties or any of their respective
Affiliates that individually or in the aggregate is reasonably likely to impair
in any material respect the ability of the Purchasing Parties or their
respective Affiliates to perform their obligations under this Agreement or any
Related Documents to which a Purchasing Party or any of its Affiliates is a
party or will be a party or prevent or materially impede, interfere with, hinder
or delay the consummation of the Acquisition or any of the other transactions
contemplated by this Agreement, including the Financing, or any Related Document
to which a Purchasing Party or any of its Affiliates is a party or will be a
party, nor is there any judgment, decree, injunction, rule or order of any
Governmental Authority or arbitrator outstanding, or, to the knowledge of the
Purchasing Parties, investigation, Proceeding, notice of violation, order of
forfeiture or complaint by any Governmental Authority involving the Purchasing
Parties or any of their respective Affiliates that individually or in the
aggregate is reasonably likely to impair in any material respect the ability of
the Purchasing Parties or their respective Affiliates to perform their
obligations under this Agreement or any Related Document to which a Purchasing
Party or any of its Affiliates is a party or will be a party, or prevent or
materially impede, interfere with, hinder or delay the consummation of the
Acquisition or any of the other transactions contemplated by this Agreement,
including the Financing, or any Related Document to which a Purchasing Party or
any of its Affiliates a party or will be a party.
 
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 4.05.  Sufficient Funds.  The Purchasing Parties have delivered to
Seller Parent true and complete copies of (i) an executed commitment letter from
Purchaser Guarantor (the “Equity Funding Letter”) to provide equity financing in
an aggregate amount of at least $345,500,000 (the “Equity Financing”) and
(ii) executed debt commitment letters from Citigroup Global Markets Inc. (the
“Financing Commitments”), pursuant to which Citigroup Global Markets Inc. has
agreed to provide or cause to be provided at least $505,000,000 at Closing (the
“Debt Financing”, and, together with the Equity Financing, the
“Financing”).  The Purchasing Parties have disclosed and made available to the
Selling Parties all other agreements, arrangements or understandings (whether
oral or written) related to the Financing, provided that the Purchasing Parties
may redact in such documents the fee amounts payable to their financing sources
under the Financing Commitments.  Such fee amounts are customary for debt
financings similar to the Debt Financing.  Except as otherwise permitted by this
Agreement, none of the Equity Funding Letter or Financing Commitments has been
or will be amended or modified, and the respective commitments contained in the
Equity Funding Letter and the Financing Commitments have not been withdrawn or
rescinded in any respect as of the date of this Agreement.  Except to the extent
amended in accordance with its terms, the Equity Funding Letter is in full force
and effect and is a legal, valid and binding obligation of the Purchasing
Parties that are party thereto and the other party thereto.  Each of the
Financing Commitments is in full force and effect and is a legal, valid and
binding obligation of the Purchasing Parties and, to the knowledge of the
Purchasing Parties, the other parties thereto.  As of the date of this
Agreement, no event has occurred which, with or without notice, lapse of time or
both, would constitute a default or breach on the part of the Purchasing Parties
or their respective Affiliates under any term or condition of the Equity Funding
Letter or the Financing Commitments.  There are no conditions precedent relating
to the funding of the full amount of the Financing, other than as set forth in
the Equity Funding Letter and the Financing Commitments.  As of the date of this
Agreement, the Purchasing Parties have no reason to believe that any of the
conditions relating to the funding of the full amount of the Financing will not
be satisfied on or prior to the Closing Date.  The Purchasing Parties have fully
paid any and all commitment fees or other fees required by the Financing
Commitments to be paid on or prior to the date of this Agreement and shall in
the future pay any such fees as they become due.  The Financing, when funded in
accordance with the Equity Funding Letter and the Financing Commitments, will
provide Purchaser with funds sufficient to consummate the Acquisition and the
other transactions contemplated by this Agreement and to pay all related fees
and expenses.  The fees and expenses of the Purchasing Parties in connection
with the Acquisition, the Financing and any related transactions will not exceed
the amount set forth on Section 4.05 of the Company Disclosure Letter.
 
SECTION 4.06.  Guarantees.  The Purchasing Parties have delivered to Seller
Parent the limited guarantee of Istithmar PJSC (“Purchaser Guarantor”), dated as
of the date hereof, with respect to certain matters as specified therein (the
“Guarantee”), which Guarantee is in full force and effect and is a legal, valid
and binding obligation of Purchaser Guarantor.
 
SECTION 4.07.  Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other person, other than Peter J. Solomon Company, the fees
and expenses of which will be paid by the Purchasing Parties, is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Purchasing Parties.
 
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 4.08.  No Additional Representations.  The Purchasing Parties
acknowledge that they and their Representatives have been permitted full and
complete access to the books and records, facilities, equipment, contracts and
other properties and assets of or with respect to the Company and the
Subsidiaries of the Company that it and its Representatives have desired or
requested to see or review, and that it and its Representatives have had a full
opportunity to meet with the officers and employees of the Company and the
Subsidiaries of the Company to discuss the business of the Company and the
Subsidiaries of the Company.  The Purchasing Parties acknowledge that none of
the Selling Parties, the Company, their respective Representatives or any other
person has made any representation or warranty, expressed or implied, with
respect to the Company and the Subsidiaries of the Company or the accuracy or
completeness of any information regarding the Company and the Subsidiaries of
the Company furnished or made available to the Purchasing Parties and their
Representatives, except as expressly set forth in this Agreement, and none of
the Selling Parties, the Company, their respective Representatives or any other
person shall have or be subject to any Liability to the Purchasing Parties or
any other person resulting from the distribution to the Purchasing Parties, or
the Purchasing Parties’ use of, any such information, including any information,
documents or material made available in any “data rooms” or management
presentations or in any other form in expectation of the transactions
contemplated hereby.
 
SECTION 4.09.  No Distribution.  The Shares being acquired by Purchaser
hereunder are being acquired for Purchaser’s own account, for investment only
and not with a view to any public distribution thereof, and Purchaser shall not
offer to sell or otherwise dispose of the Shares so acquired by it in violation
of any of the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.  Purchaser
acknowledges that the Selling Parties have informed it that the Shares have not
been registered under the Securities Act and may not be sold until they have
been registered, unless an exemption from such registration is available.
 
SECTION 4.10.  Withholding.  The Purchasing Parties are not aware of any basis
for, or facts that would give rise to a basis for, determination of any
Withholding Amount within the meaning of Section 1.05 of this Agreement.
 
ARTICLE V
 
Covenants
 
SECTION 5.01.  Conduct of Business.  
 
(a)        Conduct of Business by the Company.  During the period from the date
of this Agreement to the Closing Date, except (A) as expressly permitted by
Section 5.01 of the Company Disclosure Letter, (B) as consented to in writing by
the Purchasing Parties (which consent shall not be unreasonably withheld,
delayed or conditioned), (C) as expressly required or permitted by this
Agreement or (D) as required by applicable Law, the Seller Parent shall cause
the Company and each of the Company’s Subsidiaries to (i) carry on its
businesses and operations in all material respects in the ordinary course
consistent with past practice, (ii) continue all advertising, pricing, sales,
inventory, receivables, payables, customer credit and proprietary credit card
operations and currency hedging practices, in all material respects in the
 
 
 
32

--------------------------------------------------------------------------------


 
 
ordinary course consistent with past practice (to the extent consistent with
this Section 5.01(a)) and (iii) use its reasonable best efforts to preserve
intact its assets, brands, licenses, technology, Intellectual Property Rights
and business organizations, keep available the services of its current officers
and Employees and preserve in all material respects in accordance with past
practice its relationships with suppliers, licensors, licensees, distributors
and others having business dealings with it and maintain its franchises, rights
and Permits, with the intention that its goodwill and ongoing business shall be
unimpaired as of the Closing Date.  Without limiting the generality of the
foregoing, during the period from the date of this Agreement to the Closing
Date, except as consented to in writing by the Purchasing Parties or as
expressly permitted by the applicable subsection of Section 5.01 of the Company
Disclosure Letter or as expressly required or permitted by this Agreement or as
required by applicable Law, the Seller Parent will not permit the Company or any
of the Company’s Subsidiaries to:
 
(i)     (A) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, stock, property or other assets) in respect of,
any of its capital stock, or other equity or voting interests, other than
dividends or distributions by the Company or a direct or indirect wholly owned
Subsidiary of the Company to its parent, (B) split, combine or reclassify any of
its capital stock, or other equity or voting interests, or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock, or other equity or voting
interests, or (C) purchase, redeem or otherwise acquire any shares of capital
stock, or other equity or voting interests or any other securities of the
Company or its Subsidiaries or any warrants, options or other rights to acquire
any such shares or other securities;
 
(ii)    issue, deliver, sell, grant, pledge or otherwise encumber or subject to
any lien, encumbrance, mortgage, deed of trust, security interest, easement,
conditional sale or other title retention agreement, pledge, hypothecation,
assessment, lease, levy, charge, transfer restriction, right of first offer,
right of first refusal, option, preemptive right, voting trust or agreement,
proxy or set off or other adverse claim of any kind or nature, whether arising
by agreement, statute or otherwise, any shares of its capital stock, any other
equity or voting interests or any securities convertible into, or exchangeable
for, or any warrants, options or other rights to acquire or receive, any such
shares, interests or securities or any “phantom” stock, “phantom” stock rights
or awards, stock appreciation rights, stock-based performance units or any other
rights that are linked in any way to the price of Company Common Stock or the
value of the Company or any part thereof;
 
(iii)   amend or modify the Company Certificate or Company By-laws or the
comparable charter or organizational documents of any Subsidiary of the Company;
 
(iv)   acquire any assets (including equity or debt securities), individually,
in excess of $200,000 or, in the aggregate, in excess of $1,000,000, other than
assets acquired in the ordinary course of business consistent with past
practice;
 
(v)    sell, lease, license, mortgage, sell and leaseback or otherwise encumber
or subject to any Lien (other than Permitted Liens) or otherwise dispose of any
of its properties or other assets or any interest therein to a third party,
other than (A) the sale of assets having a market value not in excess of
$300,000 individually or $500,000 in the aggregate  and (B) sales of inventory
or other assets in the ordinary course of business consistent with past
practice;
 
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(vi)   (A) incur or assume any Indebtedness (other than any incurrence of
Indebtedness (1) associated with the issuance of letters of credit on behalf of
the Company or any of its Subsidiaries, which letters of credit are issued in
the ordinary course of business consistent with past practice, (2) associated
with foreign currency transactions entered into in the ordinary course of
business consistent with past practice or (3) owing to Seller Parent or its
Subsidiaries that will be terminated in accordance with Section 5.12) or issue
or sell any debt securities or warrants, options or other rights to acquire any
debt securities of the Company or any of its Subsidiaries or (B) make any loans,
advances (other than in the ordinary course of business consistent with past
practice) or capital contributions to, or investments in, any other person,
other than the Company or any direct or indirect wholly owned Subsidiary of the
Company;
 
(vii)  incur any capital expenditure, or any Liabilities in connection
therewith, in excess of $750,000 except to the extent such expenditure,
obligation or Liability is reflected on the Company’s capital expenditure plan
set forth in Section 5.01(a)(vii) of the Company Disclosure Letter; provided,
that the Purchasing Parties shall not unreasonably withhold, delay or condition
their consent to any request by Seller Parent with respect to the foregoing;
 
(viii) make any amendment, change or other modification to the policies,
procedures or practices of the Company or any of its Subsidiaries in respect of
which it (A) manages its rights, title and interest in and to the “Barneys”
credit card accounts and receivables related to such accounts or
(B) underwrites, establishes, administers, processes, services, collects,
terminates or charges-off such accounts and such receivables other than, in the
case of clause (A) or (B), (1) as required by Law, (2) increases in late fees
payable by cardholders, (3) in the ordinary course of business consistent with
past practice or (4) other immaterial amendments, changes or modifications;
provided, that the Purchasing Parties shall not unreasonably withhold, delay or
condition their consent to any request by Seller Parent with respect to the
foregoing;
 
(ix)    except (A) as required by the terms of any Company Plan, Multiemployer
Plan or CBA as in effect on the date of this Agreement, (B) increases in cash
compensation in the ordinary course of business consistent with past practice,
(C) increases to retain any Employee that has notified the Company or its
Subsidiaries that he or she intends to terminate his or her employment with the
Company or its Subsidiaries, (D) the entry into of employment agreements with
new hires in the ordinary course of business consistent with past practice and
(E) any amendment to any Company Plan that is made to maintain the qualified
status of such Company Plan or its continued compliance with applicable Law, (1)
increase the compensation (including bonuses or other benefits) payable or to
become payable to any of the directors of the Company, Employees of the Company
at the level of senior vice president and above or the Creative Director of the
Company (collectively, the “Key Personnel”); (2) enter into, terminate, adopt,
materially amend or materially increase the benefits under any Company Plan or,
other than any such entry, termination, adoption, amendment or increase that
results in an increase to employer contributions of not more than 3%, any
Multiemployer Plan, or enter into any plan or arrangement that would be
considered a Company Plan if it were in existence on the date of this Agreement;
or (3) accelerate, fund or secure the vesting or payment of compensation
(including bonuses or other benefits under any Company Plan); provided, that (I)
the exception in clause (D) hereof shall not apply with respect to the Key
Personnel, provided that the Purchasing Parties shall not unreasonably withhold,
delay or condition their consent to any request by the Company to take any of
the actions that would otherwise have been permitted if clause (D) did apply to
Key Personnel and shall be deemed to have consented to the action so requested
if the Purchasing Parties have not responded by the end of the third business
day following the date of such request and (II) the exceptions in clauses (B)
and (C) hereof shall only apply with respect to the Key Personnel to the extent
that the increases described therein together do not exceed $35,000 for any
individual or $175,000 in the aggregate (for the avoidance of doubt, this
Section 5.01(a)(ix) shall not pertain to any action by any director or employee
of the Company or any of its Subsidiaries that such director or employee is
required to take, or to refrain from taking, in accordance with his or her
fiduciary duties as a trustee or fiduciary of a Multiemployer Plan);
 
 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
(x)     terminate (other than for cause) any of the Key Personnel;
 
(xi)    enter into any transaction with or for the benefit of any Related Person
other than (i) sales of goods or services by the Company or any of its
Subsidiaries to any Related Person in the ordinary course of business, (ii)
extensions of credit related to such sales, (iii) advances for travel expenses,
(iv) the shared services described in Section 2.18, (v) intercompany
Indebtedness to be terminated pursuant to Section 5.12 and (vi) purchases by the
Company or its Subsidiaries of goods for resale from Seller Parent or its
Subsidiaries;
 
(xii)   enter into, assume or amend in any material respect, terminate or waive,
or assign any material rights under any Section 2.10 Contract or other Contract
or commitment that would be a Section 2.10 Contract if entered into, or if such
amendment, termination or waiver was effected, prior to the date hereof, other
than in the ordinary course of business consistent with past practice;
 
(xiii)  make, change or rescind any material election with respect to Taxes
(other than to the extent consistent with past practice) or enter into any
settlement or compromise of any material Tax liability or refund;
 
(xiv)  except as required by GAAP or applicable Law, make any change in its
fiscal year, revalue any of its material assets or make material changes in
financial or tax accounting methods, principles or practices;
 
(xv)   materially modify, amend, terminate or permit the lapse of any material
lease relating to any Company Leased Real Property except in the ordinary course
of business consistent with past practice;
 
(xvi)  enter into any lease relating to any property that would be Company
Leased Real Property if such lease were entered into as of the date of this
Agreement;
 
(xvii) fail to maintain the Policies or any replacement insurance policies upon
any of its assets or properties in such amounts and of such kinds comparable to
those in effect as of the date of this Agreement, fail to properly report to the
applicable insurer any Proceeding or other matter that would be covered under
the Policies as of the date of this Agreement or take any action that would
prejudice the ability of the Company to obtain insurance policies equivalent to
the Policies after the Closing;
 
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
(xviii) change in any material respect the policies or practices regarding the
inventory, accounts receivable or accounts payable or fail to manage its working
capital in accordance with past practice;
 
(xix)   adopt or approve a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, or other restructuring;
 
(xx)    allow to lapse, or fail to make any applications for renewal as and when
required, of any Permits necessary for the conduct of its business or the
operation of any of its facilities;
 
(xxi)   transfer any asset (other than cash) of the Company or its Subsidiaries
to any of the Selling Parties or their respective Affiliates (other than the
Company and its Subsidiaries) or cease providing any service currently provided
by the Selling Parties or their respective Affiliates (other than the Company
and its Subsidiaries) to the Company and its Subsidiaries; or
 
(xxii)  resolve, authorize, agree or commit to take any of the foregoing
actions.
 
(b)        Certain Tax Matters.  (i) The Selling Parties, the Company and its
Subsidiaries will cause any tax sharing agreement or similar arrangement with
respect to Taxes involving the Company or its Subsidiaries to be terminated
effective as of the Closing Date, to the extent any such agreement or
arrangement relates to the Company or any of its Subsidiaries, and after the
Closing Date the Company shall have no obligation under any such agreement or
arrangement for any past, present, or future period; (ii) Seller shall deliver
to the Purchasing Parties a non-foreign affidavit dated as of the Closing Date,
sworn under penalty of perjury and in form and substance required under the
Treasury Regulations issued pursuant to Section 1445 of the Code stating that
Seller is not a “Foreign Person” as defined in Section 1445 of the Code; and
(iii) all transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the Acquisition or any of the other transactions contemplated by this
Agreement, shall be paid by Seller Parent and Seller when due, and the Selling
Parties will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges, and, if required
by applicable law, the Purchaser will, and will cause its Affiliates to, join in
the execution of any such Tax Returns and other documentation.
 
SECTION 5.02.  Resignations.  At the Closing, the Selling Parties shall cause to
be delivered to the Purchasing Parties duly signed letters of resignation from
each member of the Board of Directors and each officer of the Company and its
Subsidiaries that is specified on Schedule 5.02 of the Purchasing Parties
Disclosure Schedule or that may be designated by the Purchasing Parties in a
letter delivered to Seller Parent no later than the business day prior to the
Closing, each to be effective as of the Closing.
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 5.03.  Support Services.  Other than the services provided under the
Transition Services Agreement between Seller Parent and the Purchasing Parties
(the “Transition Services Agreement”) substantially in the form set forth in
Section 5.03 of the Company Disclosure Letter, the Purchasing Parties
acknowledge that all the support services disclosed in Section 2.18 of the
Company Disclosure Letter will be terminated as of the Closing Date.
 
SECTION 5.04.  Financing.  (a)  Prior to the Closing, the Company shall provide
and shall cause each Subsidiary of the Company and their respective
Representatives to provide, and each Selling Party shall cause the Company and
each Subsidiary of the Company and their respective Representatives to provide,
all cooperation in connection with the Debt Financing reasonably requested by
the Purchasing Parties, provided that such requested cooperation does not
unreasonably interfere with the ongoing operations of the Selling Parties and
their Subsidiaries (including the Company and its Subsidiaries), including
(i) participation in meetings, presentations, road shows, due diligence sessions
and sessions with rating agencies, (ii) assisting with the preparation of
materials for rating agency presentations and offering documents, private
placement memoranda, bank information memoranda, prospectuses, business
projections and similar documents required in connection with the Debt
Financing, including execution and delivery of customary representation letters
in connection with bank information memoranda, (iii) executing and delivering,
as of the Closing, any pledge and security documents, other definitive financing
documents, other certificates or documents as may be reasonably requested by the
Purchasing Parties (including a certificate of the Chief Financial Officer of
the Company with respect to solvency matters) and otherwise reasonably
facilitating the pledging of collateral, (iv) as promptly as practical,
furnishing the Purchasing Parties and their financing sources with financial and
other pertinent information regarding the Company as may be reasonably requested
by the Purchasing Parties, including all related financial statements, and
financial data and other information of the type and form customarily included
in private placements under Rule 144A under the Securities Act to consummate the
offering(s) of debt securities contemplated by the Financing Commitments (the
“Required Information”), (v) using reasonable best efforts to (y) obtain
accountants’ comfort letters, accountants’ consents and legal opinions and
(z) with respect to any properties for which the Purchasing Parties’ lenders
request surveys and/or mortgagee title insurance, using reasonable best efforts
to obtain title insurance in customary form for commercial real estate
transactions and providing the Purchasing Parties and their agents with
reasonable access to the applicable properties in connection with the Purchasing
Parties’ surveys, in either of clause (y) or (z), at the Purchasing Parties’
expense, as reasonably requested by the Purchasing Parties; (vi) permitting the
prospective lenders involved in the Debt Financing to identify and evaluate the
Company’s and its Subsidiaries’ assets, cash management and accounting systems,
policies and procedures relating thereto for the purposes of establishing
collateral arrangements; (vii) permitting the Purchasing Parties to perform an
appraisal of the inventory of the Company and its Subsidiaries customary for the
type of financing contemplated by the Debt Financing; (viii) without limitation
of Section 5.06, using reasonable best efforts to obtain waivers, consents,
estoppels and approvals from other parties to Company Leases and Contracts and
to arrange discussions among the Purchasing Parties and their financing sources
with other parties to material leases, encumbrances and contracts, and
(ix) taking all reasonable actions necessary to permit the consummation of the
Financing contemplated by the Financing Commitments; provided, that none of the
Selling Parties or any of their Subsidiaries (including the Company and its
Subsidiaries) shall be required to pay any commitment or other similar fee or
incur any other liability in connection with the Debt Financing.  The Purchasing
Parties shall,
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
 
promptly upon request by the Seller Parent, reimburse Seller Parent for all
reasonable out-of-pocket costs incurred by the Selling Parties or any of their
Subsidiaries (including the Company and its Subsidiaries) in connection with
such cooperation, including any payments or concessions made in connection with
clauses (viii) and (ix) above.  The Purchasing Parties shall indemnify and hold
harmless the Selling Parties, their Subsidiaries (including the Company and its
Subsidiaries) and their respective Representatives from and against any and all
losses suffered or incurred by them in connection with (1) any action taken by
them at the request of the Purchasing Parties pursuant to this Section 5.04 or
in connection with the arrangement of the Debt Financing and (2) any information
utilized in connection therewith (other than information provided by the Selling
Parties and their Subsidiaries (including the Company and its
Subsidiaries)).  All non-public or otherwise confidential information regarding
the Company obtained by the Purchasing Parties pursuant to this Section 5.04
shall be kept confidential in accordance with the Confidentiality Agreement;
provided, however, that the Purchasing Parties and their Representatives shall
be permitted to disclose information as necessary and consistent with customary
practices in connection with the Debt Financing upon the prior written consent
of Seller Parent (such consent not to be unreasonably withheld, conditioned or
delayed).  The Selling Parties shall cause the Company and its Subsidiaries and
their Representatives to update, when requested by the Purchasing Parties, any
such Required Information to be included in an offering document to be used in
connection with such Financing in order to ensure that such Required Information
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements contained therein not
misleading.
 
            (b)        The Purchasing Parties shall use, and shall cause their
Affiliates to use, their reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to arrange the Debt Financing on the terms and conditions described in
the Financing Commitments (provided that the Purchasing Parties may replace or
amend the Financing Commitments to add lenders, lead arrangers, bookrunners,
syndication agents or similar entities who had not executed the Financing
Commitments as of the date hereof, or otherwise replace or amend the Financing
Commitments so long as (a) after such actions, the Financing Commitments do not
include any additional conditions precedent that are not contained in the
Financing Commitments provided to Seller Parent as of the date of this
Agreement, other than inconsequential additional conditions, and (b) such
actions are not reasonably likely to delay, or diminish the likelihood of, the
Purchasing Parties obtaining the Debt Financing (clauses (a) and (b) together
being referred to as the “Financing Modification Requirements”); for purposes of
this Agreement, the term “Financing Commitments” shall be deemed to include any
such replacement or amended financing), including using reasonable best efforts
to (i) maintain in effect the Financing Commitments or any Alternative
Financing, (ii) satisfy on a timely basis all conditions applicable to the
Purchasing Parties to obtaining the Financing set forth therein (including by
consummating the equity financing contemplated by the Equity Funding Letter),
(iii) negotiate and enter into definitive agreements with respect thereto on the
terms and conditions contemplated by the Financing Commitments (including the
related flex provisions) or any Alternative Financing, (iv) consummate the Debt
Financing on the terms and conditions contemplated by the Financing Commitments
or any Alternative Financing at or prior to Closing and (v) complete an
appraisal of the inventory of the Company and its Subsidiaries customary for the
type of financing contemplated by the Debt Financing as soon as practicable.  In
the event any portion of the Debt Financing becomes unavailable on the terms and
conditions contemplated in the Financing Commitments, the Purchasing Parties
shall use
 
 
38

--------------------------------------------------------------------------------

Table of Contents
 
 
their reasonable best efforts to arrange to obtain alternative financing from
alternative sources in an amount sufficient to consummate the transactions
contemplated by this Agreement on terms and conditions that are not materially
less beneficial to the Purchasing Parties than those contained in the Financing
Commitments as in effect on the date of this Agreement as determined in the
reasonable good faith judgment of the Purchasing Parties and consistent with the
Financing Modification Requirements (any such alternative financing actually
obtained by the Purchasing Parties, “Alternative Financing”) as promptly as
practicable following the occurrence of such event but no later than the last
day of the Marketing Period.  Nothing in this Agreement shall prohibit the
Purchasing Parties from entering into agreements relating to the Financing or
the operation of the Purchasing Parties, including adding other equity providers
or operating partners, subject in each case to the Financing Modification
Requirements.  The Purchasing Parties shall have the right to amend the
Financing Commitments or any Alternative Financing in their sole discretion;
provided that such amendments are consistent with the Financing Modification
Requirements.
 
(c)        For purposes of this Agreement, “Marketing Period” shall mean the
first period of 30 consecutive calendar days after the Initiation Date
(i) throughout which (A) the Purchasing Parties and their Debt Financing sources
shall have the Required Information (provided that any such Required Information
to be included in an offering document to be used in connection with such Debt
Financing shall be updated as reasonably requested to ensure that the Required
Information does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
therein not misleading) and (B) nothing has occurred and no condition exists
that would cause any of the conditions set forth in Section 7.01 and
Section 7.02 to fail to be satisfied, assuming the Closing were to be scheduled
for any time during such 30 consecutive calendar day period, and (ii) at the end
of which the conditions set forth in Section 7.01 and Section 7.02 shall be
satisfied.  For purposes of this Agreement, “Initiation Date” shall mean the
earliest date on which both (x) the Company shall have delivered or caused to be
delivered the Required Information to the Purchasing Parties and their financing
sources and (y) the Purchasing Parties shall have completed an appraisal of the
inventory of the Company and its Subsidiaries customary for the type of
financing contemplated by the Debt Financing.  The Purchasing Parties shall keep
Seller Parent informed on a reasonably current basis of the status of its
efforts to arrange the Debt Financing and provide to Seller Parent copies of
documents related to the Debt Financing as Seller Parent reasonably requests;
provided that the Purchasing Parties may redact in such documents the fee
amounts payable to their financing sources under the Financing Commitments.  The
Purchasing Parties shall give Seller Parent prompt notice of any material breach
by any party of the Financing Commitments of which the Purchasing Parties become
aware, or any termination of the Financing Commitments.
 
SECTION 5.05.  Access to Information; Confidentiality.  Subject to applicable
Laws relating to the exchange of information, the Seller Parent shall, and shall
cause the Company, each of its Subsidiaries and each of their respective
Representatives to, afford, upon reasonable advance notice, to the Purchasing
Parties and the Purchasing Parties’ Representatives, reasonable access during
normal business hours during the period prior to the Closing Date or the
termination of this Agreement to all of the Company’s and its Subsidiaries’
properties and other assets, books, contracts, records (including accountants’
work papers and Tax Returns), directors, officers, Employees and attorneys and,
during such period, Seller Parent shall, and
 
 
39

--------------------------------------------------------------------------------

Table of Contents
 
 
shall cause the Company, each of its Subsidiaries and each of their respective
Representatives to, furnish promptly to the Purchasing Parties all other
information concerning the Company’s and its Subsidiaries’ business, properties
and personnel as the Purchasing Parties may reasonably request.  As soon as
reasonably practicable following the date of this Agreement, the Company shall
request an updated estimate of the potential withdrawal liability to which the
Company or any Subsidiary would be subject if the Company or any Subsidiary were
to withdraw from each Multiemployer Plan and shall promptly furnish to the
Purchasing Parties any information it receives in response to such
request.  Except for disclosures expressly permitted by the terms of the
confidentiality agreement, dated as of October 19, 2006, between an Affiliate of
the Purchasing Parties and Seller Parent (as it may be amended from time to
time, the “Confidentiality Agreement”). The Purchasing Parties shall hold, and
shall cause their Representatives and financing sources to hold, all information
received from the Selling Parties and the Company, directly or indirectly, under
this Agreement or otherwise in confidence in accordance with the Confidentiality
Agreement.
 
SECTION 5.06.  Reasonable Best Efforts.  (a)  Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties agrees to use,
except as otherwise provided below, its reasonable best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate, in the most expeditious manner reasonably practicable,
the Acquisition and the other transactions contemplated by this Agreement,
including using reasonable best efforts to accomplish the following:  (i) the
taking of all acts necessary to cause the conditions to Closing to be satisfied
as promptly as reasonably practicable, (ii) the obtaining of all necessary
actions or nonactions, waivers, consents, approvals, orders and authorizations
from, and the giving of any necessary notices to, Governmental Authorities and
the making of all necessary registrations, declarations and filings (including
filings with Governmental Authorities, if any), and the taking of all acts as
may be necessary to obtain any such action, nonaction, waiver, consent,
approval, order or authorization, (iii) the obtaining of all necessary consents
from any third party required by any Contract or Company Lease; provided,
however, that the Purchasing Parties and their Affiliates shall not be required
to, and the Selling Parties and their Affiliates shall not be required to, make
any material payment or provide any material value, enter into any Contract (or
amend any existing Contract) that is materially disadvantageous to the Selling
Parties and their Affiliates or the Purchasing Parties and their Affiliates or
otherwise take any other action that is adverse to the Selling Parties or their
Affiliates or the Purchasing Parties or their Affiliates in any material
respect, and (iv) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated by, and to fully carry out
the purposes of, this Agreement.
 
(b)        In addition to and without limitation of the foregoing, each of
Seller Parent and Purchaser undertakes and agrees to file as promptly as
practicable after the date of this Agreement all necessary filings pursuant to
the HSR Act with the United States Federal Trade Commission and the Antitrust
Division of the United States Department of Justice (and shall file as promptly
as practicable any form or report required by any other Governmental Authority
relating to antitrust, competition, trade or other regulatory matters).  Each of
Purchaser and the Company shall (i) respond as promptly as practicable to any
inquiries or requests received from any Governmental Authority for additional
information or documentation and (ii) not extend any waiting period under the
HSR Act or enter into any Contract with any Governmental Authority
 
 
 
40

--------------------------------------------------------------------------------

Table of Contents
 
 
not to consummate the transactions contemplated by this Agreement, except with
the written consent of the other parties hereto.  Each party hereto shall
(x) promptly notify the other party of any written communication to that party
or its Affiliates from any Governmental Authority concerning this Agreement or
the Acquisition and, subject to applicable Law, permit the other party to review
in advance any proposed written communication to any of the foregoing, (y) not
agree to participate, or to permit its Affiliates to participate, in any
substantive meeting or discussion with any Governmental Authority with respect
to any filings, investigation or inquiry concerning this Agreement or the
Acquisition unless it consults with the other party in advance and, to the
extent permitted by such Governmental Authority, gives the other party the
opportunity to attend and participate thereat, and (z) furnish the other party
with copies of all correspondence, filings and communications (and memoranda
setting forth the substance thereof) between them and their Affiliates and their
respective Representatives, on the one hand, and any Governmental Authority or
members of their respective staffs, on the other hand, with respect to this
Agreement and the Acquisition (except that the Selling Parties and the Company
shall be under no obligation of any kind to provide the Purchasing Parties
documents, material or other information relating to the valuation of the
Company or to alternatives to the proposed Acquisition and this Agreement, and
the Purchasing Parties shall not be obligated to disclose to the Selling Parties
or the Company any nonpublic information about the Purchasing Parties’ or their
Affiliates’ existing business or operations).
 
SECTION 5.07.  Public Announcements.  The Purchasing Parties and Seller Parent
shall consult with each other before issuing, and give each other the
opportunity to review and comment upon, any press release or other public
statements with respect to this Agreement, the Acquisition and the other
transactions contemplated hereby and thereby, and shall not issue any such press
release or make any such public statement without the consent of the other
party, such consent not to be unreasonably withheld or delayed, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange or national securities
quotation system.  The parties agree that the initial press releases to be
issued with respect to the transactions contemplated by this Agreement shall be
in the forms heretofore agreed to by the parties and in the case of Seller
Parent’s initial press release, shall not constitute a solicitation under
Section 5.13.
 
SECTION 5.08.  Employee Matters.  (a)  During the period beginning on the
Closing Date and ending on December 31, 2008, Employees who continue their
employment with Purchaser or its Affiliates (including the Company after the
Closing Date) after the Closing Date (“Affected Employees”) shall receive
compensation and employee benefits that are no less favorable in the aggregate
than the compensation and benefits such Affected Employees received immediately
prior to the Closing, other than equity-based compensation.  Without limiting
the foregoing, during the period beginning on the Closing Date and ending on
December 31, 2008, Purchaser shall, or shall cause the Company to, maintain the
Company Severance Plans or a severance plan or plans of Purchaser providing
substantially the same benefits to Affected Employees as would have been
provided to such Affected Employees under the Company Severance Plans in which
they participated immediately prior to the Closing (or, to the extent that
Affected Employees participated in the Jones Severance Plan immediately prior to
the Closing, a severance plan or plans of Purchaser providing substantially the
same benefits payable under substantially the same circumstances to Affected
Employees as would have been provided to such Affected Employees under the Jones
Severance Plan), and shall not amend or permit the amendment of any such plans
in a manner that is adverse to any Affected Employee.
 
 
41

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)        From and after the Closing Date, Purchaser shall, or shall cause its
Affiliates (including the Company after the Closing) to, (i) honor, in
accordance with their terms, all Company Plans, all existing Contracts with
Company or its Subsidiaries, on the one hand, and any Affected Employee, on the
other hand, and all obligations, including any rights or benefits arising as a
result of the Acquisition (either alone or in combination with any other event),
other than with respect to equity-based compensation, (ii) recognize all the
Affected Employees’ accrued and unused vacation and other paid time-off benefits
consistent with the terms of the vacation or similar policies of the Company and
any of its Subsidiaries as in effect immediately prior to the Closing, (iii) pay
all annual bonuses that are payable to Affected Employees under the annual bonus
plans applicable to the Affected Employees, including the annual bonus plans as
in effect as of immediately prior to the Closing, with respect to the fiscal
year in which the Closing occurs, including bonuses accrued before the Closing
Date under such annual bonus plans to the extent that such accruals are
accurately reflected in the Final Closing Statement and (iv) with respect to any
Affected Employee whose employment with Purchaser or its Affiliates is
terminated by the Company without cause prior to the payment of the annual
bonuses in clause (iii), pay such Affected Employees a pro rated target bonus
under such annual bonus plans, such pro ration to be based on the number of days
that have elapsed prior to such termination in the fiscal year in which the
Closing occurs (provided that with respect to each Affected Employee such
payment shall be offset by any duplicative benefit in the nature of bonus pay
provided to such Affected Employee by the Company pursuant to any severance
plan, employment agreement or other arrangement then in effect and provided,
further that the foregoing is intended to apply solely with respect to
duplicative payments in the nature of bonus pay and that nothing in this
sentence is intended or shall be construed or applied to restrict Purchaser’s
obligation to provide or cause to be provided, as the case may be, both
(x) severance benefits that are not in the nature of bonus pay and (y) pro rated
target bonuses, as required pursuant to Section 5.08(a) and this
Section 5.08(b), respectively).
 
(c)        For purposes of each employee benefit plan of Purchaser or its
Affiliates in which any Affected Employee is eligible to participate after the
Closing, including for purposes of eligibility, vesting and benefit levels and
accruals, Purchaser shall, or shall cause its Affiliates to, treat the service
of such Affected Employee with the Company and any of its Subsidiaries (or any
predecessor employer) prior to the Closing as service with Purchaser and its
Affiliates.  Purchaser shall, or shall cause its Affiliates to, waive any
pre-existing condition exclusions, evidence of insurability provisions, waiting
period requirements or any similar provision under any of the welfare plans
maintained by Purchaser or any of its
Affiliates in which Affected Employees participate following the Closing Date to
the extent such limitations and restrictions were waived or satisfied under the
applicable Company Plan immediately prior to the Closing Date.  In addition,
Affected Employees shall receive credit for any co-payments, deductibles and
annual out-of-pocket expenses incurred under the welfare plans of the Company or
any of its Affiliates during the calendar year in which the Closing Date occurs,
but prior to the Closing Date, for purposes of the corresponding co-payments,
deductibles and annual out-of-pocket expenses under welfare plans of Purchaser
or any of its Affiliates for the calendar year in which the Closing Date occurs.
 
 
 
42

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(d)        The Purchasing Parties agree that any agreement they have entered
into or may enter into prior to Closing with any director, officer or Employee
of the Company or its Subsidiaries or the Creative Director of the Company will
not become effective until the Closing.
 
(e)        The Company shall promptly notify the Purchasing Parties of any entry
into, termination of, adoption of, material amendment of or material increase of
the benefits under the Multiemployer Plans referenced in Section 5.01(a)(2) of
the Company Disclosure Letter.
 
SECTION 5.09.  Letters of Credit and Hedging Contracts.  (a)  Section 5.09 of
the Company Disclosure Letter contains a complete and accurate list of all
letters of credit and hedging contracts to which the Company or any of its
Subsidiaries is a party as of the date of this Agreement, which shall be updated
in writing by Seller Parent prior to Closing.  On or before the Closing Date,
Purchaser shall, or shall cause a Subsidiary of Purchaser to, provide the
Selling Parties with a stand-by letter of credit issued by a bank reasonably
acceptable to the Selling Parties against any loss, payment or reimbursement
obligation arising from any outstanding letter of credit issued for the benefit
of the Company or a Subsidiary of the Company or any foreign exchange hedging
contract of the Company or its Subsidiaries that is guaranteed by Seller Parent
or its Subsidiaries (other than the Company and its Subsidiaries).  The
Purchasing Parties shall indemnify the Selling Parties and their Subsidiaries
against all claims and Liabilities arising under any such letter of credit or
hedging contract from and after the Closing Date.
 
(b)        For so long as Purchaser is in compliance with its obligations under
Section 5.09(a), each Selling Party shall, and shall cause their respective
Affiliates to, maintain in full force and effect and perform its obligations
under each letter of credit that is issued for the benefit of the Company or a
Subsidiary of the Company and each guarantee by Seller Parent or its Affiliate
of a foreign exchange hedging contract of the Company or its Subsidiary
following the Closing until such letter of credit or hedging contract expires or
is terminated by (i) such Selling Party at the request of Purchaser or (ii) the
counterparty thereto.  At the time of Closing, Seller Parent and its
Subsidiaries (other than the Company and its Subsidiaries) may remove the
Company and its Subsidiaries from its letter of credit facility and terminate
any arrangements to provide credit support to the Company and its Subsidiaries
under any letters of credit or guarantees and the Company and its Subsidiaries
will cooperate in terminating such credit support.  Following the Closing,
Seller Parent and its Subsidiaries shall no longer provide any credit support to
the Company, other than any outstanding letters of credit and hedging
arrangements required to be maintained pursuant to this Section 5.09(b) (so long
as the Purchasing Parties are in compliance with their obligations under Section
5.09(a)).
 
SECTION 5.10.  Release of Lease Guarantees.  On or before the Closing Date,
(i) Purchaser shall use reasonable best efforts to arrange, at its sole cost and
expense, for replacement arrangements, effective as of the Closing Date, for all
lease guarantees provided by the Selling Parties or any of their Subsidiaries
(other than the Company and its Subsidiaries) for the benefit of the Company or
any of its Subsidiaries with respect to any Leased Property, which guarantees
are listed in Section 5.10 of the Company Disclosure Letter, including such
reasonable and customary replacement guarantees or letters of credit, as the
applicable landlord shall require and (ii) Purchaser shall use reasonable best
efforts to obtain releases from the applicable landlords indicating that the
Selling Parties and their Subsidiaries shall have no Liability with respect to
such lease guarantee effective as of the Closing Date, in each case reasonably
satisfactory to the Selling Parties.  The Purchasing Parties shall indemnify the
Selling Parties and their Subsidiaries against all claims, Liabilities, damages,
Liens, judgments, and expenses arising out of, involving, or in connection with
any such lease guarantee from and after the Closing Date.
 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 5.11.  Further Assurances.  From time to time, as and when requested by
any party, each party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions (subject to Section 5.06), as such
other party may reasonably deem necessary or desirable to consummate the
transactions contemplated by this Agreement, including, in the case of the
Selling Parties, executing and delivering to the Purchasing Parties such
assignments, deeds, bills of sale, consents and other instruments as the
Purchasing Parties or their counsel may reasonably request as necessary or
desirable for such purpose.
 
SECTION 5.12.  Intercompany Arrangements.  The Selling Parties and the
Purchasing Parties acknowledge and agree that, as of the Closing, any contract,
lease, license, commitment, account or arrangement (other than those entered
pursuant to the terms of this Agreement) between the Company or its
Subsidiaries, on the one hand, and the Selling Parties or any of their
Subsidiaries (exclusive of the Company and its Subsidiaries as of the Closing),
on the other hand, shall be terminated and be of no further force or effect,
notwithstanding any terms thereof to the contrary, other than accounts payable
relating to purchases by the Company or its Subsidiaries of goods for resale
from Seller Parent or its Subsidiaries pursuant to agreements or arrangements
disclosed in Section 5.12 of the Company Disclosure Letter, to the extent
reflected (along with the related inventory) in determining Net Working
Capital.  The Selling Parties and their Affiliates shall retain, satisfy,
terminate and/or convert to equity all pre-Closing intercompany payables,
receivables, obligations, Contracts or other Liabilities, other than accounts
payable relating to purchases by the Company or its Subsidiaries of goods for
resale from Seller Parent or its Subsidiaries.
 
SECTION 5.13.  No Solicitation.  (a)  The parties hereto shall not, and shall
cause their Subsidiaries (including, in the case of the Selling Parties, the
Company) and their respective Representatives and Subsidiaries not to
(i) solicit, initiate or knowingly encourage any inquiries or the making of any
offer or proposal regarding any Alternative Transaction or (ii) enter into,
continue or participate in any discussions or negotiations regarding, or furnish
to any person any nonpublic information relating to the Company in connection
with, or otherwise cooperate with a person or group making any offer or proposal
regarding any Alternative Transaction or (iii) execute or enter into any letter
of intent, memorandum of understanding, agreement in principle, merger
agreement, acquisition agreement, option agreement, joint venture agreement,
partnership agreement or other similar Contract constituting, providing for or
related to any Alternative Transaction other than, in the case of the Selling
Parties, in connection with the termination of this Agreement as provided for in
Section 8.01(g).
 
(b)        Notwithstanding the provisions of Section 5.13(a), in response to a
bona fide inquiry, proposal or offer relating to any Alternative Transaction
received after the date of this Agreement and prior to July 22, 2007 (the
“Initial Window Termination Date”), and such bona fide inquiry, proposal or
offer was unsolicited after the date of this Agreement, the Selling Parties may
furnish information relating to the Company and its Subsidiaries (so long as all
such
 
 
 
44

--------------------------------------------------------------------------------

Table of Contents
 
information has previously been made available to the Purchasing Parties or is
made available to the Purchasing Parties prior to or concurrently with the time
it is made available to such person or group), or enter into discussions or
negotiations with, the person or group that has made such unsolicited bona fide
inquiry, proposal or offer (the “Potential Acquirer”) provided that each of the
following conditions are met: (i) such person or group first executes a
confidentiality agreement substantially in the form of, and with terms no less
favorable to the Selling Parties than, the Confidentiality Agreement, (ii) the
Selling Parties and their Subsidiaries have theretofore complied with this
Section 5.13 in all respects, (iii) the Board of Directors of Seller Parent
determines in good faith (after consultation with its outside financial advisor
and outside counsel) that such unsolicited bona fide inquiry, proposal or offer
constitutes or is reasonably likely to lead to a Superior Transaction and
(iv) the Selling Parties have provided the Purchasing Parties with prior written
notice (any such notice, a “Potential Superior Transaction Notice”) (A) that any
information is requested or any discussions or negotiations are sought to be
initiated relating to an Alternative Transaction, (B) of the identity of the
Potential Acquirer and any other terms of such request, inquiry or Alternative
Transaction (which notice shall include any written materials containing such
communication) and (C) of its intent to take any such action.
 
(c)        Without limiting Section 5.13(a), if the Selling Parties or any of
their respective Affiliates or any of their respective Representatives
participates in discussions or negotiations with, or provides information to, a
Potential Acquirer, the Selling Parties will keep the Purchasing Parties advised
on a substantially current basis of any material developments with respect
thereto.
 
(d)        The Selling Parties shall, and shall cause their respective
Affiliates and their respective Representatives to, immediately cease and cause
to be terminated any existing activities, discussions, or negotiations with any
persons other than the Purchasing Parties and their Affiliates conducted prior
to the date hereof with respect to any Alternative Transaction.
 
(e)        For purposes of this Agreement, “Alternative Transaction” means any
(i) direct or indirect acquisition (other than any acquisition of the shares of
Seller Parent) of any of the Shares or any other voting or equity interest in
the Company by any person (including by means of a spin-off, split-off or public
offering), (ii) merger, consolidation, recapitalization, liquidation,
dissolution or similar transaction directly or indirectly involving the Company,
(iii) direct or indirect sale or other disposition of all or a substantial
portion of the assets of the Company, and (iv) other transaction that would
reasonably be expected to impede, interfere with, prevent, materially delay or
limit the economic benefit to the Purchasing Parties of, the transactions
contemplated by this Agreement; provided, however, that the term Alternative
Transaction shall not include a transaction contemplated by a Parent Acquisition
Proposal.
 
(f)        For purposes of this Agreement, a “Superior Transaction” means any
Alternative Transaction that (i) if consummated would result in the acquisition,
directly or indirectly, by any person (other than the Purchasing Parties) of at
least 50% of the Shares or of the assets of the Company, (ii) is on terms that
the Board of Directors of Seller Parent has determined in its good faith
judgment (after consultation with its outside financial advisor and outside
counsel) are more favorable to Seller Parent from a financial point of view than
this Agreement and (iii) which the Board of Directors of Seller Parent has
determined in good faith (after consultation with its outside financial advisor
and outside counsel) is reasonably capable of being consummated.
 
 
45

--------------------------------------------------------------------------------

Table of Contents
 
 
(g)        For purposes of this Agreement, a “Parent Acquisition Proposal” shall
mean any bona fide inquiry, proposal or offer relating to, or that is reasonably
likely to lead to, a transaction which results in a third party or group of
third parties owning directly or indirectly more than 50% of the voting
securities of Seller Parent (or of the shares of the surviving entity in a
merger or the direct or indirect parent of the surviving entity in a merger) or
all or substantially all of the assets of Seller Parent.
 
(h)        If Seller Parent intends to furnish information relating to the
Company and its Subsidiaries or enter into discussions or negotiations with, the
person or group that has made a Parent Acquisition Proposal, Seller Parent shall
provide the Purchasing Parties with prior written notice (any such notice, a
“Parent Acquisition Transaction Notice”)  (A) that any information is requested
or any discussions or negotiations are sought to be initiated relating to such
Parent Acquisition Proposal, (B) of the identity of the potential acquirer and
any other terms of such Parent Acquisition Proposal (which notice shall include
any written materials containing such communication) and (C) of its intent to
take any such action; provided that Seller Parent shall not be required to
provide such notice for a Parent Acquisition Proposal that would allow the
Acquisition to be consummated and would not impede or delay the consummation of
the Acquisition.
 
(i)        Notwithstanding anything in this Agreement to the contrary, in no
event shall the Selling Parties be required to close the transactions
contemplated by this Agreement prior to the Initial Window Termination Date (or,
if a Potential Superior Transaction Notice or Parent Acquisition Transaction
Notice has been given to Buyer in accordance with Section 5.13(b) or (h),
respectively, on or prior to the Initial Window Termination Date, prior to
August 11, 2007).
 
SECTION 5.14.  Lease Estoppel.  To the extent permissible under the terms of
those leases set forth on Section 5.14 of the Company Disclosure Letter, Seller
Parent or the Company shall request and use reasonable best efforts to obtain a
lessor’s estoppel certificate substantially in the form of the lessor’s estoppel
certificate set forth in Section 5.14 of the Company Disclosure Letter in
accordance with each of such leases.
 
ARTICLE VI
 
Tax Matters
 
SECTION 6.01.  Tax Indemnification.  (a)  Seller Parent and Seller shall be
jointly and severally responsible for and shall pay, and shall jointly and
severally indemnify and hold the Purchasing Parties, the Company and their
respective Subsidiaries (each a “Tax Indemnitee”) harmless from, any and all
Taxes levied or imposed on the Company or any of its Subsidiaries in respect of
its income, business, property or operations or for which the Company or any of
its Subsidiaries may otherwise be liable (i) that are allocated to Seller Parent
and Seller pursuant to Section 6.02; (ii) for which the Company or any of its
Subsidiaries may otherwise be liable as a result of being included in a
consolidated group of which the Company or any of its Subsidiaries was a member
prior to the Closing Date pursuant to Treasury Regulations Section 1.1502-6 or
any analogous provision of state, local or foreign Tax Law; (iii) that arise
from or relate to the breach by the Selling Parties of Section 2.15(k); or
(iv) that are attributable to the failure to pay any real estate transfer taxes
in any period prior to the Closing Date or to any breach of Section
5.01(b)(iii).
 
 
 
46

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)        Amounts payable pursuant to this Section 6.01 shall be determined so
as to hold the Tax Indemnitee harmless on an after-tax basis. For this purpose,
any tax benefits shall be computed based on the amount of any benefit actually
realized; provided, however, that if a Tax benefit attributable to an amount
paid pursuant to this Section 6.01 is actually realized after the payment date
of such amount paid, the party realizing such Tax benefit shall promptly pay it
to the other party.
 
(c)        Any indemnity payment required to be made by Seller Parent or Seller
pursuant to this Article VI shall be paid to the Purchasing Parties no later
than five business days prior to the date on which Tax with respect to such item
would be due.
 
SECTION 6.02.  Apportionment of Taxes.  (a)  In order to apportion appropriately
any Taxes relating to a period that includes the Closing Date, Seller Parent,
Seller and Purchaser shall, to the extent permitted by applicable Law, elect
with the relevant Taxing authority to treat for all purposes the Closing Date as
the last day of a taxable period of the Company, and such period shall be
treated as a period ending prior to or on the Closing Date for purposes of this
Agreement.
 
(b)        Seller Parent and Seller shall be liable for any Pre-Closing Period
Taxes.  For purposes of this Agreement, “Pre-Closing Period Taxes” means, except
to the extent reflected in the determination of Net Working Capital:
 
(i)     with respect to Taxes imposed upon the Company or any of its
Subsidiaries with respect to taxable periods ending prior to or on the Closing
Date, all Taxes due for such taxable period (regardless of whether such Taxes
are due and payable at Closing); and
 
(ii)    with respect to Taxes imposed upon the Company or any of its
Subsidiaries with respect to taxable periods beginning before and ending after
the Closing Date (each, a “Straddle Period”), the portion of any such Taxes that
is allocable to the portion of the Straddle Period ending on the Closing Date
(such Taxes, the “Pre-Closing Straddle Taxes”), determined in accordance with
the following:
 
(A)     In the case of Taxes that are either (1) based upon or related to
income, receipts or shareholders’ equity or (2) imposed in connection with any
sale, transfer or assignment or any deemed sale, transfer or assignment of
property (real or personal, tangible or intangible), including any transaction
contemplated by this Agreement (regardless of whether such transaction occurs
before or after the Closing Date) or undertaken to implement this Agreement,
Pre-Closing Period Straddle Taxes shall be deemed equal to the amount that would
be payable if the Tax year ended on the Closing Date.  For purposes of this
clause (A), any exemption, deduction, credit or other item that is calculated on
an annual basis shall be allocated to the portion of the Straddle Period ending
on the Closing Date on a pro rata basis determined by multiplying the entire
amount of such item allocated to the Straddle Period by a fraction, the
numerator of which is the number of calendar days in the portion of the Straddle
Period ending on the Closing Date and the denominator of which is the number of
calendar days in the entire Straddle Period.
 
 
47

--------------------------------------------------------------------------------

Table of Contents
 
 
(B)      In the case of Taxes (other than those described in clause (A) above)
imposed on a periodic basis with respect to the Company or any of its
Subsidiaries or otherwise measured by the level of any item, Pre-Closing
Straddle Taxes shall be deemed to equal (1) the aggregate amount of such Taxes
for the entire Straddle Period (or, in the case of Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding Tax
period) multiplied by (2) a fraction, the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period.
 
SECTION 6.03.  Tax Returns.  (a)  (i) Seller Parent and Seller shall be
responsible for the timely filing (taking into account any extensions received
from the relevant tax authorities) of all Tax Returns required by Law (A) to be
filed by the Company or any of its Subsidiaries on or prior to the Closing Date,
or (B) to include the Company and its Subsidiaries in a consolidated, combined
or unitary Tax Return filed by Seller Parent, Seller or any Affiliate (other
than any Tax Indemnitee) with respect to any taxable period ending prior to or
including the Closing Date; (ii) such Tax Returns shall be true, correct and
complete in all material respects; and (iii) to the extent any Taxes indicated
as due and payable on such Tax Returns constitute Pre-Closing Period Taxes or
are the responsibility of the Seller Parent and Seller pursuant to this
Agreement, such Taxes shall be paid or will be paid by the Seller Parent and
Seller as and when required by Law.  Unless a different treatment of any item is
required by an intervening change in applicable Law, (x) such Tax Returns shall
be prepared on a basis consistent with those prepared for prior taxable periods
on the Closing Date and (y) no Tax Returns with respect to pre-Closing period
Taxes shall be amended if such amendment could adversely affect the Purchasing
Parties or the Company or any of their respective Subsidiaries in any taxable
period ending after the Closing Date.  
 
(b)        The Company, or, where applicable, its Subsidiaries, shall be
responsible for the timely filing (taking into account any extensions received
from the relevant tax authorities) of Tax Returns which are required by Law to
be filed by any the Company or its Subsidiaries after the Closing Date.
 
SECTION 6.04.  Survival.  All obligations and representations under this
Article VI and Section 2.15(k) shall survive the Closing hereunder and continue
until 30 days following the expiration of the statute of limitations, including
any applicable extensions or waivers thereof, on assessment of the relevant
Tax.  
 
SECTION 6.05.  Contest.  (a)  For purposes of this Agreement, a “Contest” is any
audit, Proceeding or other dispute with respect to any Tax matter that affects
the Company or any of its Subsidiaries.  Unless Purchaser has previously
received written notice from Seller Parent of the existence of such Contest,
Purchaser shall promptly give written notice to Seller Parent of the existence
of any Contest relating to a Tax matter that is or may be Seller Parent’s,
Seller’s or their Affiliate’s full or shared responsibility under this
Agreement, but no failure to give such notice shall relieve Seller Parent,
Seller or such Affiliate of any Liability hereunder except to the extent, if
any, that the rights of Seller Parent, Seller or such Affiliate with respect to
such claim are actually prejudiced.  Unless Seller Parent has previously
received written notice from Purchaser of the existence of such Contest, Seller
Parent shall promptly give written notice to Purchaser of the existence of any
Contest.
 
 
48

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)        Purchaser, on the one hand, Seller Parent on the other, agrees, in
each case at no cost to the other party, to cooperate with the other and the
other’s representatives in a prompt and timely manner in connection with any
Contest.  Such cooperation shall include, but not be limited to, making
available to the other party, during normal business hours, all books, records,
returns, documents, files, other information (including, without limitation,
working papers and schedules), officers or employees (without substantial
interruption of employment) or other relevant information necessary or useful in
connection with any Contest requiring any such books, records and files.
 
(c)        In the case of any Contest relating to a Tax matter arising in a
period ending on or before the Closing Date, Seller Parent shall have the right
to represent the Company’s interests in, to employ counsel of its choice at its
expense, and to control the conduct of such Contest.  Seller Parent shall have
the right to settle or dispose of any Contest relating to such Tax matter;
provided, however, that no settlement or other disposition of any Contest that
may have an adverse effect on any Taxes payable by the Purchasing Parties, the
Company or any of their respective Subsidiaries during any taxable period ending
after the Closing Date in any manner or to any extent (including, but not
limited to, the imposition of income tax deficiencies, the reduction of asset
basis or cost adjustments and the reduction of loss or credit carryovers),
except if such effect would be de minimis, shall be agreed to without the
Purchasing Parties’ prior written consent, which consent shall not be
unreasonably withheld.
 
(d)        In the case of any Contest relating to a Tax Return for a Straddle
Period, but only to the extent such Tax matter relates to Taxes for which Seller
Parent may be required to indemnify Purchaser pursuant to this Agreement,
Purchaser and Seller Parent shall jointly represent their interests in any
Contest, shall employ counsel of their mutual choice and shall cooperate with
the other and the other’s representatives in a prompt and timely manner in
connection with any Contest.  The parties shall mutually agree on any settlement
or other disposition of the Contest.  Any such Contest expenses shall be shared
by the parties to the extent they relate to a Tax matter, shall be borne by
Purchaser and Seller Parent in the same proportion as such related Taxes are
borne economically by Purchaser and Seller Parent.
 
(e)        Purchaser shall have the right to control the conduct of any Contest
in its sole discretion with respect to any other Tax matter.
 
SECTION 6.06.  Cooperation on Tax Matters.  After the date of the Agreement,
Seller Parent, Purchaser, and the Company shall, and shall cause their
respective Affiliates to, cooperate fully as and to the extent reasonably
requested by the other party, (a) with regard to any qualification or filing
requirements or similar requirements relating to Taxes for the purpose of
minimizing such Taxes, and (b) in connection with the filing of Tax Returns of
the Company or any of its Subsidiaries and any audit, litigation or other
Proceeding with respect to Taxes. Such cooperation shall include, but not be
limited to, the retention and (upon the other party’s request) the provision of
records and information reasonably relevant to any such audit, litigation or
other Proceeding and making Employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder.  The Company, Seller Parent and Purchaser shall (i) retain all books
and records with respect to Tax matters pertinent to each of the Company and its
Subsidiaries relating to any taxable period beginning before the Closing Date
until expiration of the statute of limitations (and, to the extent notified by
Purchaser or Seller Parent, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Tax authority and (ii) give the other party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other party so requests, shall allow the requesting party to take possession of
such books and records.
 
49

--------------------------------------------------------------------------------

Table of Contents
 
 
 
SECTION 6.07.  Tax Effect of Indemnification Payments.  All indemnification
payments made pursuant to Article VI shall be treated for all Tax purposes as
adjustments to the consideration paid with respect to the Shares.
 
ARTICLE VII
 
Conditions Precedent
 
SECTION 7.01.  Conditions to Each Party’s Obligation to Effect the
Acquisition.  The respective obligation of each party hereto to effect the
Acquisition is subject to the satisfaction or waiver by such party on or prior
to the Closing Date of the following conditions:
 
(a)        Antitrust.  The waiting period (and any extension thereof) applicable
to the Acquisition under the HSR Act shall have been terminated or shall have
expired.
 
(b)        No Injunctions or Restraints.  No (i) Order (whether temporary,
preliminary or permanent) or other legal restraint issued by any Governmental
Authority or (ii) Law that, in either case, has the effect of preventing the
consummation of the Acquisition or the performance of the other material
transactions contemplated by this Agreement or any Related Document, including
the Financing (collectively, “Restraints”) shall be in effect.
 
(c)        No Proceedings.  No Proceeding initiated by a Governmental Authority
that seeks the issuance or promulgation of a Restraint shall be pending.
 
SECTION 7.02.  Conditions to Obligations of the Purchasing Parties.  The
obligations of the Purchasing Parties to effect the Acquisition are further
subject to the satisfaction or waiver on or prior to the Closing Date of the
following conditions:
 
(a)        Representations and Warranties.  (i)  The representations and
warranties contained in Article II of this Agreement (other than those referred
to in clause (ii) or (iii) below), disregarding all qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
shall be true and correct as of the date of this Agreement and as of the Closing
Date with the same effect as if made on and as of the Closing Date (except that
the accuracy of representations and warranties that by their terms speak as of a
specified date will be determined as of such date), except where the failure to
be true and correct has not had and is not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect;
 
 
50

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)     the representations and warranties contained in Section 2.01
(Organization, Standing and Corporate Power); Section 2.03(d) (Indebtedness);
Section 2.04 (Authority; Noncontravention); Section 2.24 (Brokers and Other
Advisors) and Article III (other than those referred to in clause (iii) below)
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except that the accuracy of representations and warranties
that by their terms speak as of a specified date will be determined as of such
date);
 
(iii)    the representations and warranties contained in Section 2.02
(Subsidiaries); Section 2.03(a), (b) and (c) (Capital Structure); and
Section 3.06 (The Shares) shall be true and correct in all respects as of the
date of this Agreement and as of the Closing Date with the same effect as if
made on and as of the Closing Date (except that the accuracy of representations
and warranties that by their terms speak as of a specified date will be
determined as of such date); and
 
(iv)    the Purchasing Parties shall have received a certificate signed on
behalf of the Selling Parties by an authorized officer of the Selling Parties to
the effect of the preceding clauses (i), (ii) and (iii).
 
(b)        Performance of Obligations of the Company.  The Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing Date, and the Purchasing
Parties shall have received a certificate signed on behalf of the Company by an
authorized officer of the Company to such effect.
 
(c)        Performance of Obligations of the Selling Parties.  The Selling
Parties shall have performed in all material respects all obligations required
to be performed by them under this Agreement at or prior to the Closing Date,
and the Purchasing Parties shall have received a certificate signed on behalf of
the Selling Parties by an authorized officer of the Selling Parties to such
effect.
 
(d)        No Material Adverse Effect.  Since the date of this Agreement, there
shall not have been any Effect that is incapable of cure or has not been cured
that, individually or in the aggregate, has had or is reasonably likely to
result in a Material Adverse Effect.
 
(e)        Employment Agreement.  Howard Socol shall not have died or suffered
any injury, sickness or mental illness or other condition which has resulted in,
or is reasonably likely to result in, a disability that prevents him from
performing his duties as chief executive officer of the Company immediately
following the Closing.
 
SECTION 7.03.  Conditions to Obligation of the Selling Parties and the
Company.  The obligation of the Selling Parties and the Company to effect the
Acquisition is further subject to the satisfaction or waiver on or prior to the
Closing Date of the following conditions:
 
(a)        Representations and Warranties.  The representations and warranties
contained in Article IV of this Agreement, disregarding all qualifications and
exceptions contained therein relating to materiality, shall be true and correct
as of the date of this Agreement and as of the Closing Date with the same effect
as if made on and as of the Closing Date (except that the accuracy of
representations and warranties that by their terms speak as of a specified date
will be determined as of such date), except where the failure to be true and
correct is not reasonably likely to have a material adverse effect on the
ability of either of the Purchasing Parties to perform its obligations under
this Agreement or prevent or materially impede, interfere with, hinder or delay
the consummation of the Acquisition or any of the other transactions
contemplated by this Agreement.  The Selling Parties shall have received a
certificate signed on behalf of the Purchasing Parties by an authorized officer
of the Purchasing Parties to such effect.
 
 
51

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)        Performance of Obligations of the Purchasing Parties.  The Purchasing
Parties shall have performed in all material respects all obligations required
to be performed by them under this Agreement at or prior to the Closing Date,
and the Selling Parties shall have received a certificate signed on behalf of
the Purchasing Parties by an authorized officer of the Purchasing Parties to
such effect.
 
SECTION 7.04.  Frustration of Closing Conditions.  None of the Selling Parties,
the Company or the Purchasing Parties may rely on the failure of any condition
set forth in Section 7.01, 7.02 or 7.03, as the case may be, to be satisfied if
such failure was caused by such party’s failure to use its reasonable best
efforts, as the case may be, to consummate the Acquisition and the other
transactions contemplated by this Agreement, as required by and subject to
Section 5.06, or otherwise by such party’s breach of its obligations under this
Agreement.
 
ARTICLE VIII
 
Termination, Amendment and Waiver
 
SECTION 8.01.  Termination.  This Agreement may be terminated, and the
Acquisition contemplated hereby may be abandoned, at any time prior to the
Closing Date:
 
(a)        by mutual written consent of the Purchasing Parties and Seller
Parent;
 
(b)        by either the Purchasing Parties or Seller Parent by written notice
to the other or others, as applicable, (i) if the Acquisition shall not have
been consummated on or before November 15, 2007 (the “Outside Date”) for any
reason; provided, however, that the right to terminate this Agreement under this
clause 8.01(b)(i) shall not be available to any party hereto whose action or
failure to act (or whose Affiliate’s action or failure to act) has been a
principal cause of or resulted in the failure of the Acquisition to occur on or
before such date and such action or failure to act constitutes a breach of this
Agreement or (ii) any Restraint referred to in Section 7.01(b) shall be in
effect and shall have become final and nonappealable;
 
(c)        by the Purchasing Parties upon written notice to Seller Parent, if
the Company or the Selling Parties shall have materially breached or failed to
perform any of their representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform would give rise to
the failure of a condition set forth in Section 7.02 and is incapable of cure or
has not been cured by the earlier of (i) the date which is twenty-five days
after the date of delivery of notice of such breach by the Purchasing Parties or
(ii) the Outside Date;
 
 
52

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)        by Seller Parent upon written notice to the Purchasing Parties, if
the Purchasing Parties shall have materially breached or failed to perform any
of their representations, warranties, covenants or agreements set forth in this
Agreement, which breach or failure to perform would give rise to the failure of
a condition set forth in Section 7.03 and is incapable of cure or has not been
cured by the earlier of (i) the date which is twenty-five days after the date of
delivery of notice of such breach by Seller Parent or (ii) the Outside Date;
 
(e)        by Seller Parent upon written notice to the Purchasing Parties, if
all the conditions to Closing set forth in Section 7.01 and Section 7.02 have
been satisfied (or are capable of being satisfied), the Marketing Period shall
have ended and Purchaser fails to pay the Closing Date Amount at the Closing
because of a failure to receive the proceeds of one or more of the debt
financings contemplated by the Financing Commitments or any Alternative
Financing;
 
(f)        by Seller Parent, upon written notice to the Purchasing Parties, in
order to accept or enter into a transaction contemplated by a Parent Acquisition
Proposal, provided that Seller Parent shall concurrently with its delivery of
the written notice of termination have paid to Purchaser the Seller Parent
Termination Fee pursuant to Section 8.05(c) (and any termination pursuant to
this Section 8.01(f) shall not be effective unless and until such fee has been
paid);
 
(g)        by Seller Parent, upon written notice to the Purchasing Parties, in
order to accept or enter into a Superior Transaction, provided each of the
following conditions have been met:  (i) the Selling Parties have theretofore
complied with their obligations under Section 5.13, (ii)(A) Seller Parent has
given the Purchasing Parties at least three business days’ prior written notice
(a “Notice of Superior Transaction”) of its intention to accept or enter into a
Superior Transaction and of all the material terms and conditions of such
Superior Transaction and (B) the Purchasing Parties do not within three business
days of receipt by the Purchasing Parties of the Notice of Superior Transaction,
make an offer that the Board of Directors of Seller Parent determines, in its
good faith judgment (after consultation with its outside financial advisors) to
be at least as favorable to Seller Parent as such Superior Transaction;
provided, that during such three business day period, Seller Parent shall have
negotiated in good faith with the Purchasing Parties (to the extent that the
Purchasing Parties wish to negotiate) to enable the Purchasing Parties to make
such an offer; and provided, further, that, in the event of any amendment to the
financial or other terms of such proposed Superior Transaction, Seller Parent
shall deliver to the Purchasing Parties an additional written Notice of Superior
Transaction, and the three business day period referenced above shall be
extended for an additional two business days after the Purchasing Parties’
receipt of such additional Notice of Superior Transaction, (iii) the Board of
Directors of Seller Parent, after taking into account any modifications to the
terms hereof agreed to by the Purchasing Parties after receipt of such notice,
continues to believe such  proposed transaction continues to constitute a
Superior Transaction, and (iv) Seller Parent shall concurrently with its
delivery of the written notice of termination have paid to Purchaser the Seller
Parent Termination Fee pursuant to Section 8.05(c) (and any termination pursuant
to this Section 8.01(g) shall not be effective unless and until such fee has
been paid); provided, however, that in no event shall the Closing occur during
any of the three business day or two business day periods referred to in this
Section 8.01(g); or
 
 
53

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(h)        by the Purchasing Parties if an Effect that individually or in the
aggregate has had or is reasonably likely to result in a Material Adverse Effect
shall have occurred and is incapable of cure or has not been cured by the
earlier of (i) the date which is twenty-five days after the date of delivery of
notice of such Effect by the Purchasing Parties or (ii) the Outside Date.
 
SECTION 8.02.  Effect of Termination.  In the event of termination of this
Agreement by either the Seller Parent or the Purchasing Parties as provided in
Section 8.01, this Agreement shall forthwith become void and have no further
force or effect, without any liability or obligation on the part of the Selling
Parties, the Purchasing Parties or the Company, except that (i) the provisions
of Section 2.24 (Brokers and Other Advisors), Section 3.05 (Brokers and Other
Advisors), Section 4.07 (Brokers and Other Advisors), the last sentence of
Section 5.05 (Confidentiality), Section 5.07 (Public Announcements), this
Section 8.02 (Effect of Termination), Section 8.05 (Fees and Expenses) and
Article X (General Provisions) shall survive such termination, and (ii) subject
to the limitation on damages described in Section 8.06, any termination of this
Agreement shall not relieve any party from any Liability for any willful breach
by such party of its representations, warranties, covenants or agreements set
forth in this Agreement.
 
SECTION 8.03.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
 
SECTION 8.04.  Extension; Waiver.  At any time prior to the Closing Date, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or (c) waive compliance with any of the agreements or conditions
contained herein.  Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.  Any such waiver shall not operate as a waiver of, or
estoppel with respect to, any subsequent inaccuracy or noncompliance.  The
failure or delay of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights
nor shall any single or partial exercise by any party to this Agreement of any
of its rights under this Agreement preclude any other or further exercise of
such rights or any other rights under this Agreement.
 
SECTION 8.05.  Fees and Expenses.  (a)  Except as set forth in Section 1.03(d)
and 5.01(b), whether or not the Acquisition is consummated, all costs and
expenses incurred by the Selling Parties or the Company and its Subsidiaries in
connection with this Agreement, the Related Documents and the transactions
contemplated hereby and thereby, including any audits, shall be paid by the
Selling Parties and all costs and expenses incurred by the Purchasing Parties in
connection with this Agreement, the Related Documents and the transactions
contemplated hereby and thereby shall be paid by the Purchasing Parties, it
being understood that the Purchasing Parties shall pay all of the filing fees
for any filings pursuant to the HSR Act.
 
54

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(b)        (i) In the event that this Agreement is terminated by Seller Parent
pursuant to Section 8.01(d) or (e), as a result of a breach by the Purchasing
Parties of their obligation to effect the Closing (including consummating the
Acquisition and paying the Closing Date Amount) and (ii) the Purchasing Parties
failed to effect the Closing (including consummating the Acquisition and paying
the Closing Date Amount) because of a failure to receive the proceeds of one or
more of the debt financings contemplated by the Financing Commitments or any
Alternative Financing, then the Purchasing Parties shall pay to Seller Parent,
within five business days after the first demand by Seller Parent therefor an
amount equal to $20,600,000 (the “Purchaser Termination Fee”), in immediately
available funds by wire transfer to an account designated in writing by Seller
Parent.
 
(c)        In the event that this Agreement is terminated by Seller Parent
pursuant to Section 8.01(f) or (g), Seller Parent shall pay Purchaser the Seller
Parent Termination Fee, in immediately available funds on the date of such
termination, by wire transfer to an account designated by Purchaser.  The
“Seller Parent Termination Fee” shall be (i) $20,600,000 in the event that
Seller Parent delivers a notice of its intent to terminate the Agreement
pursuant to Section 8.01(f) or a Notice of Superior Transaction pursuant to
Section 8.01(g) on or prior to the Initial Window Termination Date, and (ii)
$22,700,000 in the event that Seller Parent delivers a notice of its intent to
terminate the Agreement pursuant to Section 8.01(f) or a Notice of Superior
Transaction pursuant to Section 8.01(g) following the Initial Window Termination
Date.
 
(d)        The parties acknowledge that the agreements contained in this
Section 8.05 are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, neither party would have entered
into this Agreement.  Accordingly, in the event Purchaser shall fail to pay the
Purchaser Termination Fee when due or Seller Parent shall fail to pay the Seller
Parent Termination Fee when due, and in order to obtain such payment, Seller
Parent or Purchaser, as the case may be, commences a Proceeding which results in
a judgment or similar award against the other party for such fee, then Purchaser
or Seller Parent, as the case may be, shall pay to the other party such other
party’s reasonable costs and expenses (including reasonable attorneys’ fees and
expenses of enforcement) in connection with such suit.
 
SECTION 8.06.  Maximum Recovery.  Notwithstanding anything to the contrary in
this Agreement, if the Purchasing Parties fail to consummate the Acquisition or
are otherwise in breach of this Agreement, then the Liability of the Purchasing
Parties and any of their respective former, current and future direct or
indirect equity holders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners or
assignees with respect to any breach or alleged breach of any representation,
warranty, covenant or agreement set forth in this Agreement and any claim, loss,
cost, expenses, damage, Liability or obligation relating to this Agreement and
the transactions contemplated hereby shall be limited to an amount equal to the
amount of the Purchaser Termination Fee (it being understood that no person
shall have any rights under the Equity Funding Letter (except as expressly
provided therein)), whether at law or equity, in contract, in tort or otherwise
(without prejudice to Seller Parent’s rights under the Limited Guarantee, dated
as of the date hereof, by Purchaser Guarantor in favor of Seller Parent), except
as expressly provided herein, including the right to specific performance in
Section 10.09.  None of the Purchasing Parties or any of their respective
former, current and future direct or indirect equity holders, controlling
persons, stockholders, directors, officers, employees, agents, Affiliates,
members, managers, general or limited partners or assignees shall have any
further Liability or obligation relating to or arising out of the Acquisition,
this Agreement, any Related Document or the other transactions contemplated
hereby or thereby, except as expressly provided herein, including the right to
specific performance in Section 10.09.  Notwithstanding the foregoing, following
the Closing the indemnification provisions of Article IX shall govern the
parties’ rights to monetary damages and the foregoing limitations on damages
shall not apply.  Each party hereto hereby agrees and acknowledges that it
specifically intends that the other parties hereto will have the right to
specifically enforce this Agreement under the circumstances expressly provided
in Section 10.09.
 
 
55

--------------------------------------------------------------------------------

Table of Contents
 
 
 
ARTICLE IX
 
Survival and Indemnification
 
SECTION 9.01.  Survival of Representations, Warranties and Covenants.  The
representations and warranties and the covenants the performance of which is
specified to occur on or prior to the Closing (the “Pre-Closing Covenants”) of
the parties contained in this Agreement, including the Company Disclosure
Letter, shall survive the Closing and continue in full force and effect until
18 months after the Closing Date; provided, however, that the representations
and warranties contained in Section 2.12 (Environmental Matters), Section 2.13
(Employees and Labor) and Section 2.14 (Employee Benefits Plans) shall survive
the Closing and continue in full force and effect until the date that is
30 months after the Closing Date and the representations and warranties
contained in Sections 2.01 (Organization, Standing and Corporate Power),
Section 2.02 (Subsidiaries), Section 2.03 (Capital Structure; Indebtedness),
Section 2.04(a) (Authority), Section 2.24 (Brokers and Other Advisors),
Section 3.05 (Brokers and Other Advisors), Section 3.06 (The Shares),
Section 4.01 (Organization, Standing and Corporate Power), Section 4.02(a)
(Authority), Section 4.07 (Brokers and Other Advisors) and Section 4.09 (No
Distribution), shall survive the Closing indefinitely.  Any covenant or other
agreement herein, any portion of the performance of which may, or is specified
to, occur after the Closing, shall survive indefinitely or for such lesser
period of time as may be specified therein or elsewhere in this
Agreement.  Except as otherwise provided in this Article IX and in Article VI,
no other representations, warranties or covenants of the Parties contained in
this Agreement shall survive the Closing.
 
SECTION 9.02.  Indemnification by Seller Parent and Seller.  (a)  From and after
the Closing each of the Selling Parties shall, on a joint and several basis,
indemnify, defend and hold harmless the Purchasing Parties, their respective
Affiliates and their and their Affiliates’ respective Representatives
(“Purchaser Indemnified Persons”) from and against any and all losses,
Liabilities, damages, claims, judgments, awards, settlements, demands, offsets
and expenses (including interest, penalties, court costs, arbitration costs and
fees, reasonable witness fees and reasonable fees and expenses of attorneys,
investigators, expert witnesses, accountants and other professionals) (“Losses”)
which any of them may suffer, incur or sustain, arising out of, attributable to
or resulting from:
 
(i)     any breach or inaccuracy of any of the representations and warranties
contained in Article II and Article III of this Agreement or any failure of such
representation or warranty to be true and correct (other than any representation
or warranty contained in Section 2.15 (Tax Matters), which is the subject of the
tax indemnification in Article VI), on the date of this Agreement or on and as
of the Closing Date with the same effect as though made on such date or, in the
case of any representation or warranty that speaks as of a specific date or
time, on and as of such specific date or time;
 
 
56

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)    any breach by the Selling Parties or the Company of any of their
covenants or other agreements contained in this Agreement; or
 
(iii)   the class-action litigation captioned Tina Soualian v. Barneys New York,
Inc., Barney’s Inc. (case CV 07-558 JFW (FFMx)) pending in the United States
District Court for the Central District of California or any other Proceeding
arising under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., and 15
U.S.C. § 1681c(g) of the Fair and Accurate Credit Transactions Act as a result
of any acts or omissions or alleged acts or omissions occurring at or prior to
the Closing.
 
(b)        Notwithstanding anything herein to the contrary, the Selling Parties’
indemnification obligation under Section 9.02(a) shall be subject to each of the
following limitations:
 
(i)     there shall be no obligation to indemnify under Sections 9.02(a)(i) or
(ii) for Losses arising out of, attributable to or resulting from any breach or
inaccuracy of any representation or warranty contained in Article II or
Article III of this Agreement, the failure of any such representation or
warranty to be true and correct at and as of the times specified in
Section 9.02(a)(i) or any breach by the Selling Parties or the Company of any of
their Pre-Closing Covenants (other than any claim for willful breach, as to
which such limitations shall not apply), unless the aggregate amount of all
Losses for which the Selling Parties, but for this clause (i), would be liable
under Sections 9.02(a)(i) and (ii) exceeds on a cumulative basis an amount equal
to $8,250,000, and then only to the extent of such excess; provided, that the
limitation on indemnification set forth in this Section 9.02(b)(i) shall not
apply to any Losses arising out of, attributable to or resulting from any breach
or inaccuracy or failure to be true and correct of the representations and
warranties contained in Sections 2.01 (Organization, Standing and Corporate
Power), Section 2.02 (Subsidiaries), Section 2.03 (Capital Structure;
Indebtedness), Section 2.04(a) (Authority), Section 2.24 (Brokers and Other
Advisors), Section 3.05 (Brokers and Other Advisors) and Section 3.06 (the
Shares);
 
(ii)    the obligation of the Selling Parties to indemnify under
Sections 9.02(a)(i) or (ii) for Losses arising out of, attributable to or
resulting from any breach or inaccuracy of any representation or warranty
contained in Article II or Article III of this Agreement, the failure of any
such representation or warranty to be true and correct at and as of the times
specified in Section 9.02(a)(i) or any breach by the Selling Parties or the
Company of any of their Pre-Closing Covenants (other than any claim for willful
breach, as to which such limitations shall not apply) shall be capped at an
aggregate amount of $100,000,000; provided, that the limitation on
indemnification set forth in this Section 9.02(b)(ii) shall not apply to any
Losses arising out of or relating to breach or inaccuracies of the
representations and warranties contained in Sections 2.01 (Organization,
Standing and Corporate Power), Section 2.02 (Subsidiaries), Section 2.03
(Capital Structure; Indebtedness), Section 2.04(a) (Authority), Section 2.24
(Brokers and Other Advisors), Section 3.05 (Brokers and Other Advisors) and
Section 3.06 (The Shares); and
 
 
57

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)   the amount of indemnification in respect of any Loss for which the
Selling Parties, but for this clause (iii), would be liable under
Section 9.02(a) shall be reduced by the amount of any insurance proceeds, and
any indemnity, contribution or other similar payment, paid to any Purchaser
Indemnified Person by any third party with respect to such Loss, in each case
net of any Losses incurred in collecting such proceeds or payments (provided,
that this Section 9.02(b)(iii) shall not limit in any respect the right of any
Purchaser Indemnified Person from pursuing indemnification from the Selling
Parties hereunder or from recovering for any Loss not reduced to zero pursuant
to this Section 9.02(b)(iii) and provided, further, that for the avoidance of
doubt, any amounts for which a Purchaser Indemnified Person would ultimately be
responsible, as a result of deductibles, self-insurance, indemnification of
insurers, caps or similar items or arrangements, shall not reduce recovery of
indemnification hereunder).
 
SECTION 9.03.  Indemnification by the Purchasing Parties.  (a)  From and after
the Closing, the Purchasing Parties shall indemnify, defend and hold harmless
each Selling Party, their respective Affiliates and their respective
Representatives (“Seller Indemnified Persons”) from and against all Losses which
any of them may suffer, incur or sustain, arising out of, attributable to or
resulting from:
 
(i)     any breach or inaccuracy of any of the representations and warranties
contained in Article IV of this Agreement or any failure of such representation
or warranty to be true and correct on the date of this Agreement or on and as of
the Closing Date with the same effect as though made on such date or, in the
case of any representation or warranty that speaks as of a specified date or
time, on and as of such specified date or time; or
 
(ii)    any breach by the Purchasing Parties of any of their covenants or other
agreements contained in this Agreement.
 
(b)        Notwithstanding anything herein to the contrary, the Purchasing
Parties’ indemnification obligation under Section 9.03(a) shall be subject to
each of the following limitations:
 
(i)     there shall be no obligation to indemnify under Sections 9.03(a)(i) or
(ii) for Losses arising out of, attributable to or resulting from any breach or
inaccuracy of any representation or warranty contained in Article IV of this
Agreement, the failure of any such representation or warranty to be true and
correct at and as of the times specified in Section 9.03(a)(i) or any breach by
the Purchasing Parties of any of their Pre-Closing Covenants (other than any
claim for willful breach, as to which such limitations shall not apply), unless
the aggregate amount of all Losses for which the Purchasing Parties, but for
this clause (i), would be liable under Section 9.03(a)(i) exceeds on a
cumulative basis an amount equal to $8,250,000, and then only to the extent of
such excess; provided, that the limitation on indemnification set forth in this
Section 9.03(b)(i) shall not apply to Losses arising out of, attributable to or
resulting from any  breach or inaccuracy or failure to be true and correct of
the representations and warranties contained in Section 4.01(Organization,
Standing and Corporate Power), 4.02(a) (Authority), 4.07 (Brokers and Other
Advisors) and Section 4.09 (No Distribution);
 
 
58

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)    the obligation of the Purchasing Parties to indemnify under
Sections 9.03(a)(i) or (ii) for any Losses arising out of, attributable to or
resulting from any breach or inaccuracy of any representation or warranty
contained in Article IV of this Agreement, the failure of any such
representation or warranty to be true and correct at and as of the times
specified in Section 9.03(a)(i) or any breach by the Purchasing Parties of any
of their Pre-Closing Covenants (other than any claim for willful breach, as to
which such limitations shall not apply) shall be capped at an aggregate amount
of $100,000,000; provided, that the limitation on indemnification set forth in
this Section 9.03(b)(ii) shall not apply to any Losses arising out of or
relating to breaches or inaccuracies of the representations and warranties
contained in Section 4.01(Organization, Standing and Corporate Power), 4.02(a)
(Authority), Section 4.07 (Brokers and Other Advisors) and Section 4.09 (No
Distribution); and
 
(iii)   the amount of indemnification in respect of any Loss for which the
Purchasing Parties, but for this clause (iii), would be liable under
Section 9.03(a) shall be reduced by the amount of any insurance proceeds, and
any indemnity, contribution or other similar payment, paid to any Seller
Indemnified Person by any third party with respect to such Loss, in each case
net of any Losses incurred in collecting such proceeds or payments
(provided, that this Section 9.03(b)(iii) shall not limit in any respect the
right of any Seller Indemnified Person from pursuing indemnification from the
Purchasing Parties hereunder or from recovering for any Loss not reduced to zero
pursuant to this Section 9.03(b)(iii) and provided, further, that for the
avoidance of doubt, any amounts for which a Seller Indemnified Person would
ultimately be responsible, as a result of deductibles, self-insurance,
indemnification of insurers, caps or similar items or arrangements, shall not
reduce recovery of indemnification hereunder).
 
SECTION 9.04.  Notice of Claim; Defense.  (a)  If (i) any third party institutes
or asserts any Proceeding that may give rise to Losses for which a person (an
“Indemnifying Party”) may be liable for indemnification under Article VI or this
Article IX (a “Third Party Claim”) or (ii) any person entitled to
indemnification under this Agreement (an “Indemnified Party”) shall have a claim
to be indemnified by an Indemnifying Party that does not involve a Third Party
Claim (a “Direct Claim”), then, in case of clause (i) or (ii), the Indemnified
Party shall promptly send to the Indemnifying Party a written notice specifying
the nature of such claim and, to the extent then known, the amount of all
related Liabilities (a “Claim Notice”).  In the event an Indemnified Party fails
to provide a timely and adequate Claim Notice, the Indemnifying Party shall be
relieved of its indemnification obligations under Article VI or this Article IX
as a result of such failure, only to the extent that it is prejudiced by such
failure.
 
(b)        In the event of a Third Party Claim, the Indemnifying Party may elect
to retain counsel of its choice, reasonably acceptable to the relevant
Indemnified Parties, to represent such Indemnified Parties in connection with
such Proceeding and shall pay the fees, charges and disbursements of such
counsel and other defense costs.  The Indemnified Parties may participate, at
their own expense and through legal counsel of their choice, in any such
Proceeding; provided that (i) the Indemnifying Party shall have the right to
defend such Third Party Claim by all appropriate proceedings and, so long as it
diligently pursues such defense, shall have full control of such defense and
such proceedings, and (ii) the Indemnified Parties and their counsel shall
cooperate with the Indemnifying Party and its counsel in connection with such
Proceeding.  The Indemnifying Party shall not settle any such Proceeding without
the relevant Indemnified Parties’ prior written consent (which shall not be
unreasonably withheld or delayed), unless the terms of such settlement contain a
complete and unconditional release of the Indemnified Party of any Liability
related to such Proceeding.
 
 
59

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)        Notwithstanding the foregoing, if (i) the Indemnifying Party elects
not to assume control of such defense, (ii) both the Indemnifying Party and any
Indemnified Party are parties to or subjects of such Proceeding and conflicts of
interests exist between the Indemnifying Party and such Indemnified Party, or
(iii) the Proceeding is reasonably likely to establish a precedential custom or
practice that is materially detrimental to the continuing business interests of
the Indemnified Party, then the Indemnified Parties may retain counsel
reasonably acceptable to the Indemnifying Party in connection with such
Proceeding and assume control of the defense in connection with such Proceeding
and the fees, charges and disbursements of no more than one such counsel per
jurisdiction selected by the Indemnified Parties shall be reimbursed by the
Indemnifying Party.  Under no circumstances will the Indemnifying Party have any
Liability in connection with any settlement of any Proceeding that is entered
into without its prior written consent (which shall not be unreasonably withheld
or delayed).
 
(d)        From and after the delivery of a Claim Notice, at the reasonable
request of the Indemnifying Party, each Indemnified Party shall grant the
Indemnifying Party and its counsel, experts and representatives reasonable
access, during normal business hours, to the books, records, personnel and
properties of the Indemnified Party to the extent reasonably related to the
Claim Notice at no cost to the Indemnifying Party (other than for reasonable
out-of-pocket expenses of the Indemnified Parties).
 
(e)        If there is a Proceeding at any time that concerns the business or
operations of the Company and its Subsidiaries before the Closing Date and a
Claim Notice is not submitted with respect to such Proceeding, then, at the
reasonable request of any of the Purchasing Parties, on the one hand, or any of
the Selling Parties or the Company, on the other hand, Seller Parent and Seller
shall make those persons who at the relevant times were employees of the Selling
Parties and the Company and its Subsidiaries, or Purchaser shall make those
persons who at the relevant times were Employees, as the case may be, available
to cooperate with the requesting party and its Affiliates (including by making
such employees available to provide information, discovery and testimony), to
the extent reasonable and without interrupting the business or operations of the
party receiving such request and of its Affiliates, in each case solely for
purposes of permitting the preparation for, defense of and participation in such
litigation or Proceeding by any of the requesting party, its Affiliates or their
respective agents, directors, officers and employees; provided that the
requesting party shall reimburse all reasonable out-of-pocket expenses incurred
by the party receiving such request, its Affiliates and their respective agents,
directors, officers and employees in complying with this undertaking and, since
such payments, if any, will not be made pursuant to an indemnity claim, such
payments shall not be taken into account for purposes of the limitations set
forth in Section 9.02(b) or 9.03(b).
 
SECTION 9.05.  Potential Contributors.  If an Indemnified Party receives any
payment from an Indemnifying Party in respect of Losses and the Indemnified
Party could have recovered all or a part of such Losses from a third party
(including any insurer) based on the underlying claim or demand asserted against
such Indemnifying Party, then such Indemnified Party shall transfer such of its
rights to proceed against such third party as are necessary to permit such
Indemnifying Party to recover from such third party the amount of such payment.
 
 
60

--------------------------------------------------------------------------------

Table of Contents
 
 
 
SECTION 9.06.  Mitigation.  Any Indemnified Party and Indemnifying Party shall
cooperate with respect to mitigating and resolving any claims or liability with
respect to which an Indemnifying Party is obligated to indemnify an Indemnified
Party hereunder, including by using reasonable best efforts to mitigate or
resolve any such claim or liability.
 
SECTION 9.07.  Survival of Indemnity.  Any matter as to which a Claim Notice has
been submitted in the manner provided by Section 9.04 within the applicable
survival period specified in Section 9.01 that is pending or unresolved at the
end of such applicable survival period shall continue to be covered by this
Article IX, notwithstanding the expiration of the applicable survival period
specified in Section 9.01 until such matter is finally terminated or otherwise
resolved under this Agreement or by an arbitral tribunal or court of competent
jurisdiction and any amounts payable hereunder are finally determined and paid.
 
SECTION 9.08.  No Duplication; Exclusive Remedy.  (a)  From and after the
Closing, any Liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
Liability constituting a breach of more than one representation, warranty,
covenant or agreement.
 
(b)        Except as provided in Section 1.03, Article VI or Article IX, from
and after the Closing, the exclusive remedy of the Parties in connection with
this Agreement and the transactions contemplated hereby shall be as provided in
Article VI or this Article IX; provided, that this exclusive remedy for damages
does not preclude a party from bringing an action (i) for fraud, (ii) pursuant
to Section 1.03 or (iii) for specific performance, injunctive relief or any
other equitable remedy to require any other party to perform its obligations
under this Agreement.
 
ARTICLE X
 
General Provisions
 
SECTION 10.01.  Notices.  Except for notices that are specifically required by
the terms of this Agreement to be delivered orally, all notices, requests,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, facsimiled (which is
confirmed) or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
if to the Selling Parties, to:
 
Jones Apparel Group, Inc.
1411 Broadway
New York, NY 10018
Facsimile No.:  212-790-9988
Attention:  Ira M. Dansky, Esq.
 
with a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Facsimile No.:  212-474-3700
Attention:  Scott A. Barshay, Esq. and George F. Schoen, Esq.
 
 
61

--------------------------------------------------------------------------------

Table of Contents
 
 
if to the Company, to:


Barneys New York, Inc.
575 Fifth Avenue
New York, NY 10017
Facsimile No.:  (212) 450-8480
Attention: Marc Perlowitz
 
with a copy to:
 
Jones Apparel Group, Inc.
1411 Broadway
New York, NY 10018
Facsimile No.:  212-790-9988
Attention:  Ira M. Dansky, Esq.
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Facsimile No.:  212-474-3700
Attention:  Scott A. Barshay, Esq. and George F. Schoen, Esq.
 
if to the Purchasing Parties, to:
 
Istithmar PJSC
Emirates Tower, Level 4
Sheikh Zayed Road
Dubai, United Arab Emirates
Facsimile No.:  +971 4 390 3818
Attention:  John Bruno Randazzo
 
with a copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Facsimile No.:  212-225-3999
Attention:  Daniel S. Sternberg, Esq. and David I. Gottlieb, Esq.
 
 
 
62

--------------------------------------------------------------------------------

Table of Contents
 
 
 
SECTION 10.02.  Definitions.  For purposes of this Agreement:
 
(a)        an “Affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.
 
(b)        “business day” means a day except a Saturday, a Sunday or other day
on which the SEC or banks in the City of New York are authorized or required by
Law to be closed.
 
(c)        “Knowledge of the Selling Parties” of any person that is not an
individual means, with respect to any matter in question, the actual knowledge
of the persons listed on Section 10.02(c) of the Disclosure Schedule, after due
inquiry of the employee of the Company or its Subsidiaries with primary
responsibility for the matter in question.
 
(d)        “Lien” means any lien, encumbrance, mortgage, deed of trust, security
interest, conditional sale or other title retention agreement, pledge,
hypothecation, charge or set-off, whether arising by agreement, statute or
otherwise.
 
(e)        “Permitted Liens” means (i) Liens for Taxes that are not yet due and
payable, that may thereafter be paid without interest or penalty, that have been
adequately reserved for in accordance with GAAP, or for amounts being contested
in good faith, (ii) Liens that secure obligations that are reflected as
Liabilities in the balance sheet dated February 3, 2007 included in the Audited
Financial Statements or Liens the existence of which is referred to in the notes
to the Financial Statements, (iii) mechanics’, carriers’, workmen’s,
repairmen’s, warehousemen’s or other like Liens arising or incurred in the
ordinary course of business relating to obligations that are not delinquent or
that are being contested in good faith by the Company or any of its
Subsidiaries, (iv) any reciprocal easement or operating agreement identified in
any Company Lease together with other easements, covenants, rights-of-way and
other encumbrances or restrictions and other imperfections in title that,
individually or in the aggregate, would not reasonably be expected to impair the
value or continued use and operation of the assets to which they relate as
currently conducted, (v) zoning, building and other similar codes and
regulations, (vi) Liens that have been placed by any developer, landlord or
other third party on the fee interest or ground leasehold interest in any real
property in which the Company or any of its Subsidiaries has a leasehold or
subleasehold interest and subordination or similar agreements relating thereto,
(vii) Liens that do not and could not be reasonably expected to materially
interfere with the conduct of the Company’s business as currently conducted and
do not and could not be reasonably expected to adversely affect or impair in any
material respect the use or value of the Company’s assets as currently operated.
 
(f)        “person” means an individual, corporation, partnership, limited
liability company, joint venture, joint stock company, Governmental Authority,
association, trust, unincorporated organization or other entity.
 
(g)        “Related Documents” means each other agreement, certificate or
document executed and delivered in connection with this Agreement and the
transactions contemplated hereby, including the Transition Services Agreement;
provided that the term “Related Document” shall not include any agreement,
certificate or document related to the Financing.
 
 
63

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)        A “Subsidiary” of any person means another person of which an amount
of the voting securities, other voting rights or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, more than 50%
of the equity interests of which) is owned directly or indirectly by such first
person.
 
SECTION 10.03.  Interpretation.  When a reference is made in this Agreement to
an Article, a Section, Subsection, Exhibit or Schedule, such reference shall be
to an Article of, a Section or Subsection of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“hereto”, “hereby”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term “or” is not exclusive.  The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if”.  All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.  Any statute defined or
referred to herein means such statute as from time to time amended, modified or
supplemented, including by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated
therein.  References to a person are also to its permitted successors and
assigns.
 
SECTION 10.04.  Counterparts.  This Agreement may be executed in one or more
counterparts (including by electronic transmission), all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
 
SECTION 10.05.  Entire Agreement; No Third-Party Beneficiaries.  This Agreement,
together with the Confidentiality Agreement (a) constitutes the entire
agreement, and supersedes all prior agreements, understandings and negotiations,
both written and oral, among the parties with respect to the subject matter of
this Agreement and the Confidentiality Agreement and (b) is not intended to
confer upon any person other than the parties hereto (and their respective
successors and assigns) or thereto (and their respective successors and assigns)
any rights or remedies.  Nothing in this Agreement shall constitute or be
construed as an amendment or modification of any Company Plan or of any employee
benefit plan or arrangement of Purchaser or any of its Affiliates.
 
SECTION 10.06.  Governing Law.  This Agreement and any dispute arising out of,
relating to or in connection with this Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.
 
 
 
64

--------------------------------------------------------------------------------

Table of Contents
 
 
 
SECTION 10.07.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the parties without the written consent
of the other parties; provided, however, that (a) the Purchasing Parties may
transfer any of their respective rights or obligations to any Affiliate of the
Purchasing Parties and (b) the Purchasing Parties may make a collateral
assignment of any proceeds receivable by them under this Agreement to any of
their lenders, but no assignment pursuant to clauses (a) or (b) of this proviso
shall relieve the Purchasing Parties of their obligations hereunder.  For the
avoidance of doubt, no lender shall be entitled to make a claim under this
Agreement or enforce any provision of this Agreement as a result of an
assignment of proceeds pursuant to clause (b) of the foregoing
sentence.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.
 
SECTION 10.08.  Jurisdiction; Waiver of Jury Trial.  (a) The Purchasing Parties
irrevocably submit, and the Selling Parties and the Company irrevocably submit,
to the exclusive jurisdiction of the Chancery Court of the State of Delaware,
for the purposes of any suit, action or other Proceeding arising out of this
Agreement or any transaction contemplated hereby (and each agrees that no such
action, suit or Proceeding relating to this Agreement shall be brought by it or
any of its Affiliates except in such court).  The Purchasing Parties further
agree, and the Selling Parties and the Company further agree, that service of
any process, summons, notice or document by U.S. registered mail to such
person’s respective address set forth above (as modified as set forth above)
shall be effective service of process for any action, suit or Proceeding in
Delaware with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence.  The Purchasing
Parties irrevocably and unconditionally waive (and agree not to plead or claim),
and the Selling Parties and the Company irrevocably and unconditionally waive
(and agree not to plead or claim), any objection to the laying of venue of any
action, suit or Proceeding arising out of this Agreement or the transactions
contemplated hereby in the Chancery Court of the State of Delaware or that any
such action, suit or Proceeding brought in any such court has been brought in an
inconvenient forum.  This Section 10.08(a) shall not apply to any dispute under
Section 1.03 that is required to be decided by the Accounting Firm.
 
(b)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS IT MAY HAVE TO TRIAL BY
JURY IN ANY CLAIM, SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR RELATED TO THIS AGREEMENT.  EACH PARTY HERETO HEREBY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
ANY CLAIM, ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10.08.
 
SECTION 10.09.  Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
therefore that, prior to the termination of this Agreement pursuant to
Article VIII, (a) the Purchasing Parties shall be entitled to an injunction or
injunctions to prevent breaches of and to enforce specifically the performance
of the terms hereof, in addition to any other remedy they may have at law or in
equity and
 
 
 
65

--------------------------------------------------------------------------------

Table of Contents
 
 
(b) the Selling Parties shall be entitled to an injunction or injunctions to
prevent breaches of and to enforce specifically the Purchasing Parties’
performance of their obligations (x) under Sections 5.04, 5.06 and 5.13 hereof
and (y) hereunder to consummate the Acquisition if, in the case of this
clause (y), the conditions set forth in Sections 7.01 and 7.02 hereof shall be
satisfied or waived by the Purchasing Parties (other than those conditions that
by their nature are to be satisfied at the Closing Date, which shall be capable
of being satisfied on the Closing Date) and the Financing Commitments or any
Alternative Financing are available to be drawn down by the Purchasing Parties
pursuant to the terms of the applicable agreements but are not so drawn down
solely as a result of the Purchasing Parties refusing to do so in breach of this
Agreement, in each case in addition to any other remedy they may have at law or
in equity.  Notwithstanding the first sentence of this Section 10.09, the
parties acknowledge that the Selling Parties shall not have the right to
specifically enforce the provisions of this Agreement except to the extent set
forth in clause (b) of the preceding sentence.  For the avoidance of doubt,
whether or not a party is entitled to seek injunctions or specific performance
pursuant to the provisions of the preceding sentence or otherwise, in no event
will the Purchasing Parties be entitled to monetary damages in excess of an
amount equal to the Purchaser Termination Fee, nor will the Selling Parties be
entitled to monetary damages in excess of an amount equal to the Purchaser
Termination Fee for losses or damages arising from or in connection with
breaches of this Agreement by the Selling Parties, the Company, the Purchasing
Parties or their respective Representatives and Affiliates, or arising from any
other claim or cause of action under this Agreement and in no event shall the
Purchasing Parties seek to recover any money damages in excess of such
applicable amount from the Selling Parties, the Company or their Representatives
and Affiliates in connection herewith or therewith, nor shall the Selling
Parties or the Company seek to recover any money damages in excess of such
applicable amount from the Purchasing Parties or their respective
Representatives and Affiliates in connection herewith or
therewith.  Notwithstanding the foregoing, following the Closing the
indemnification provisions of Article IX shall govern the parties’ rights to
monetary damages and Section 8.06 and the foregoing limitations on damages shall
not apply.
 
SECTION 10.10.  Obligations of Seller Parent.  (a)  Seller Parent shall take any
and all actions necessary to cause its Subsidiaries (including the Seller and,
prior to the Closing, the Company and its Subsidiaries) to perform any action or
refrain from taking any action required of such Subsidiaries under this
Agreement or any Related Document.
 
(b)        The parties hereto agree that for all purposes under this Agreement
and any Related Document, any action required to be taken hereunder or
thereunder by Seller may be taken by the Seller Parent and any action (including
any waiver or consent to amendments) or omissions to act hereunder or thereunder
by Seller Parent shall be binding upon and enforceable against the Seller.  In
furtherance of this Section 10.10(b), the Purchasing Parties shall be entitled
to rely exclusively upon any communications or writings given or executed by
Seller Parent and shall not be liable in any manner whatsoever for any action
taken or not taken in reliance upon the actions taken or not taken or
communications given or executed by Seller Parent.  Any information, document,
notice, funds or other item required to be delivered to any Subsidiary of Seller
Parent (including Seller, the Company or its Subsidiaries) hereunder or under
any Related Document, may be delivered to Seller Parent and such delivery to
Seller Parent shall constitute delivery to such Affiliate for all purposes
hereunder and thereunder.
 
 
66

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 10.11.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
 
67

--------------------------------------------------------------------------------

Table of Contents
 
 
IN WITNESS WHEREOF, the Selling Parties, the Company and the Purchasing Parties
have caused this Agreement to be signed by their respective officers thereunto
duly authorized, all as of the date first written above.
 
 

  JONES APPAREL GROUP, INC.,          
 
By:
/s/ Peter Boneparth       Peter Boneparth       President and Chief Executive
Officer          

 
 

  JONES APPAREL GROUP HOLDINGS, INC.,          
 
By:
/s/ Ira M. Dansky      
Ira M. Dansky
      President          

 
 

  BARNEYS NEW YORK, INC.,          
 
By:
/s/ Howard Socol      
Howard Socol
      President and Chief Executive Officer          

 
 

  ISTITHMAR BENTLEY HOLDING CO.,          
 
By:
/s/ David Jackson      
David Jackson
      Director          

 
 

  ISTITHMAR BENTLEY ACQUISITION CO.,          
 
By:
/s/ David Jackson      
David Jackson
      Director          

 
 
 
 
68

--------------------------------------------------------------------------------